Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 1 of 110 PageID #:
                                    4406
                                                                                    1


      1                          UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
      2

      3
                STEPHANIE TROUTMAN,                   )
      4         Administratrix of the                 )
                Estate of CHARLES R.                  )
      5         TROUTMAN, Jr. deceased,               )
                                                      )         Case No.
      6                            PLAINTIFF          )     3:16-cv-000742-
                                                      )           DJH
      7         v.                                    )
                                                      )
      8         LOUISVILLE METRO                      )
                DEPARTMENT OF CORRECTIONS,            )
      9         et al.                                )
                                                      )
     10                            DEFENDANTS         )

     11

     12                      *                   *                  *

     13

     14                The deposition of JAMES ALEXANDER COX, taken

     15        pursuant to notice by the Plaintiff on December 12,

     16        2017, at Simon Law Office, 239 South Fifth Street,

     17        Suite 1700, Louisville, Jefferson County, Kentucky.

     18

     19

     20

     21                     TRACY P. LUNDERGAN, RMR, KY CCR
                         McLendon-Kogut Reporting Service, LLC
     22                          Anchorage Office Plaza
                         2525 Nelson Miller Parkway, Suite 204
     23                        Louisville, Kentucky 40223
                                      (502) 585-5634
     24                      tlundergan@mclendon-kogut.com
                                 www.mclendon-kogut.com
     25



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 2 of 110 PageID #:
                                    4407
                                                                                    2


      1                              C O N T E N T S
                                                                              Page
      2       Appearances                                                        3

      3       Examination by Ms. Norris                                          4
              Examination by Ms. O'Reilly                                      108
      4
              Notary Certificate                                               110
      5
               Exhibits
      6       Cox Deposition     Exhibit    1                                   22
              Cox Deposition     Exhibit    2                                   25
      7       Cox Deposition     Exhibit    3                                   28
              Cox Deposition     Exhibit    4                                   50
      8       Cox Deposition     Exhibit    5                                   58
              Cox Deposition     Exhibit    6                                   60
      9       Cox Deposition     Exhibit    7                                   80
              Cox Deposition     Exhibit    8                                   86
     10       Cox Deposition     Exhibit    9                                   95

     11        Requested    Items
              Search for    incoming calls to Corrections in the                13
     12       time frame    that Mr. Troutman was incarcerated
              before his    suicide
     13
              Search your records and provide all                               23
     14       communications in and out of witness' email
              from December 1st, 2013, until the PSU report
     15       and the Internal Affairs report was completed

     16       Preinterview checklist in Mr. Troutman's file                     43

     17       XJail report that shows when the transfer was                     73
              completed of Mr. Troutman leaving rear security
     18       and physically moved up to H5D9 single cell

     19       Witness' archived classification email folder                     78

     20       Produce documentation to show who was being                       90
              housed in the new jail single cells and what
     21       their medical status was or was not at on the
              date of Mr. Troutman's death
     22
              Produce the name of the committee that now                        97
     23       oversees the alert system regarding suicide
              risks
     24

     25                      *                   *                  *



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 3 of 110 PageID #:
                                    4408
                                                                                    3


      1                                   APPEARANCES

      2

      3        FOR PLAINTIFF:
               Ms. Christina R. L. Norris
      4        Law Offices of Christina R. L. Norris
               P.O. Box 386
      5        Louisville, Kentucky 40059
               (502) 899-4755
      6        christina@norrislawky.com
               and.
      7        Mr. Larry Simon
               Simon Law Office
      8        239 South Fifth Street, Suite 1700
               Louisville, Kentucky 40202
      9        (502) 589-4566
               larrysimonlawoffice@gmail.com
     10
               FOR DEFENDANT CORRECT CARE SOLUTIONS:
     11        Ms. Megan P. O'Reilly
               Blackburn Domene & Burchett PLLC
     12        614 West Main Street, Suite 3000
               Louisville, Kentucky 40202
     13        (502) 584-1600
               moreilly@bdblawky.com
     14
               FOR DEFENDANTS LOUISVILLE METRO DEPARTMENT OF
     15        CORRECTIONS, ET AL:
               Mr. J. Denis Ogburn
     16        Assistant Jefferson County Attorney
               531 Court Place, Suite 900
     17        Louisville, Kentucky 40202
               (502) 574-6312
     18        denis.ogburn@louisvilleky.gov

     19

     20                      *                   *                  *

     21

     22

     23

     24

     25



                  McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 4 of 110 PageID #:
                                    4409
                                                                                    4


      1                 JAMES ALEXANDER COX, called by the Plaintiff,

      2        having been first duly sworn, testified as follows:

      3                                    EXAMINATION

      4        By Ms. Norris:

      5                 (Deposition commenced at 1:05 p.m.)

      6        Q.       Okay.    First of all, I'm going to have to

      7        break my habit of calling you Officer Cox.               Mr. Cox.

      8        A.       Yes.    Yes, ma'am.

      9        Q.       Okay.    Would you state your full name and

     10        your professional address for the record, please?

     11        A.       James Alexander Cox, 400 South Sixth Street,

     12        Louisville, Kentucky, 40202, Louisville Metro

     13        Corrections.

     14        Q.       And I learned before we went on the record

     15        here today that you are not a corrections officer,

     16        but you are a civilian employee of the Louisville

     17        Metro Department of Corrections.

     18        A.       That is correct.

     19        Q.       And can you describe for me what the

     20        distinction is in terms of rank, pay, contract?                 How

     21        those two roles diverge.

     22        A.       Well, they have two -- two sets, civilian

     23        staff and officer staff.          Don't have really anything

     24        to do with officer staff except when we, you know,

     25        work together with one another.            So as far as their



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 5 of 110 PageID #:
                                    4410
                                                                                    5


      1        pay and everything else like that, I'm not really

      2        sure of.     They're on two different unions.

      3        Q.       Do you know how the particular jobs that

      4        you've had with Louisville Metro Department of

      5        Corrections are designated as a civilian staff

      6        position as opposed to an officer staff position?

      7        A.       Yes.   When it's security side, it's going to

      8        be an officer -- when it's hazard pay, is best way I

      9        can put that, is when -- us -- us civilians, even

     10        though we're working with inmates, we don't get

     11        hazard pay.      Officer staff does get hazard pay.

     12        They have to respond to fights, things of that

     13        nature.     We don't.

     14        Q.       Would it be fair to say then that the

     15        civilian staff is more of an administrative side of

     16        the organization as opposed to the corrections

     17        security side?

     18        A.       Yes.

     19        Q.       To get a little bit of background on you,

     20        Mr. Cox, can you please run through your educational

     21        background and your employment history?

     22        A.       I have an associate's degree in criminal

     23        justice at Brown Mackie College, and I have been

     24        employed straight out of college with LMDC since

     25        October of 2007.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 6 of 110 PageID #:
                                    4411
                                                                                    6


      1        Q.       So you went straight from graduation from

      2        Brown Mackie into corrections.

      3        A.       Yes, ma'am.

      4        Q.       On the admin side.

      5        A.       Yes.

      6        Q.       Where's Brown Mackie College located?

      7        A.       It's on Fern Valley Road, Louisville,

      8        Kentucky.       Not exactly sure the number.

      9        Q.       What are their accreditations?

     10        A.       That I'm not sure of either.

     11        Q.       Do you know whether Brown Mackie just serves

     12        the educational level of associate's degree or do

     13        they go on to a four-year degree as well?

     14        A.       They do have bachelor's degrees there.             I

     15        just never went back to get it.

     16        Q.       Where did you graduate from high school?

     17        A.       I got my GED.

     18        Q.       Where were you in high school before you --

     19        A.       Southern.

     20        Q.       Southern High School?

     21        A.       Yes, ma'am.

     22        Q.       And I forgot to give you my little deposition

     23        speech.     I oftentimes take a long time to formulate

     24        a question because I'm thinking about your answer

     25        and I'm thinking about the different documents I



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 7 of 110 PageID #:
                                    4412
                                                                                    7


      1        have, so if you would be kind to let me make sure I

      2        get my question out before you answer, because she's

      3        taking it down and it helps us to read the

      4        transcript.

      5        A.       Apologize.     I didn't know I did that.          I am

      6        sorry about that.

      7        Q.       That's okay.     It's very common in colloquial

      8        speech.     It's just a little bit different here.              We

      9        kind of slow things down a little bit here.                Okay?

     10        A.       Okay.

     11        Q.       And also I guess I should say if you don't

     12        understand any of my questions, please stop me,

     13        otherwise we'll presume that you've understood my

     14        question and you've given a truthful answer to it.

     15        Okay?

     16        A.       Okay.

     17        Q.       And if there's anything that I confuse you

     18        about, it's fair game to ask me to restate the

     19        question or rephrase it, because we want to make

     20        sure that we understand each other in this process.

     21        Okay?

     22        A.       Yes, ma'am.

     23        Q.       Okay.   Can you tell me what played into your

     24        decision to leave Southern High School before you

     25        obtained your diploma?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 8 of 110 PageID #:
                                    4413
                                                                                    8


      1        A.       I was having problems in high school.

      2        Q.       What kind of problems?

      3        A.       Mostly just with the educational part of it.

      4        There was -- I got into a bit of trouble when I was

      5        a teenager, nothing major, nothing on record, but

      6        thought I was better off at that point to leave

      7        Southern High School, which, of course, ended up

      8        being a bad idea, I wish I had stuck to it, but

      9        teenage years.       What can you do with them?

     10                 So my next best step was when I got my GED,

     11        and proudest moment up until I got the job at LMDC

     12        is going back to college and getting that degree.

     13        Q.       And that's commendable.         Very good.     What

     14        year did you get your GED?

     15        A.       I want to say 2000.       Either 2000, 2001.

     16        Q.       Would that have been the normal year you

     17        would've graduated?

     18        A.       Yeah.   It wasn't that long afterwards that I

     19        did.

     20        Q.       During that little bit of gap time that you

     21        weren't in high school, before you got your GED,

     22        what sorts of things did you do for employment?

     23        A.       Odd and end jobs.       Pretty much anything that

     24        would hire me.       I think while I was at Brown Mackie,

     25        I was also working at two jobs, the Boys and Girls



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 9 of 110 PageID #:
                                    4414
                                                                                    9


      1        Club part-time and White Castle.

      2        Q.       Did you fund your own education?

      3        A.       Yes.     As far as like are you meaning student

      4        loan type or did somebody else pay for it?

      5        Q.       (Ms. Norris nodded head.)

      6        A.       Yes.     Yes, then I did.     Yeah.

      7        Q.       You funded it through student loans and --

      8        A.       Right.

      9        Q.       -- working and so forth.

     10        A.       Uh-huh.

     11        Q.       That's a yes?

     12        A.       Yes.

     13        Q.       So that, I guess, answers my employment

     14        history background, because you've been with

     15        Louisville Metro Department of Corrections as a

     16        civilian employee since October of 2007.

     17        A.       Yes, ma'am.

     18        Q.       All right.     So walk me through your entry

     19        level position and what different positions you

     20        would've had at Louisville Metro 'til you got to

     21        your position in 2015 as a classification officer

     22        or --

     23        A.       The actual -- the name of the title is PCI,

     24        prisoner class interviewer --

     25        Q.       Okay.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 10 of 110 PageID #:
                                     4415
                                                                                 10


       1       A.       -- is what that is, but I didn't start off

       2       there.

       3       Q.       Okay.    Walk me from 2007 forward.

       4       A.       From 2007 I started as what they call a

       5       corrections technician.         It's the very first, pretty

       6       much the lowest paying job they have at Corrections

       7       entry level way to get -- pretty much get your foot

       8       in the door.

       9                Couple years went by and I went to what they

      10       call a senior corrections technician.

      11       Q.       So about 2009?

      12       A.       Yes.    I believe that.

      13       Q.       Okay.

      14       A.       Senior correction technician, and it wasn't

      15       until I would believe early part spring 2015 that I

      16       moved over to classification.           Different job title,

      17       same pay as senior corrections tech.

      18       Q.       What were your job duties as a corrections

      19       technician?

      20       A.       Correction technician, answer the phone from

      21       the public and also monitor video visits, sign

      22       people up for video visits to visit their -- whoever

      23       they wanted to visit, and file folders.

      24       Q.       As this corrections technician, make sure I

      25       understand, if I have a family member or a friend



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 11 of 110 PageID #:
                                     4416
                                                                                 11


       1       who's in Louisville Metro and I want to get a

       2       message to either my inmate or to mental health or

       3       to some other part of Corrections and I Google the

       4       number and get a general number for Corrections,

       5       call, would it be you that I would be talking to, a

       6       civilian employee?

       7       A.       Yes.    That would put probably more along the

       8       line of operator, phone operator of the jail for the

       9       public information line.

      10       Q.       Okay.    So when I call in and talk to you and

      11       I say, "I need to get a message to my inmate," how

      12       do you document that call?

      13       A.       Really isn't no -- any documentation on part

      14       of the correction technician.           Now, say they needed

      15       to get a message to that particular inmate directly.

      16       Is that what I'm understanding?

      17       Q.       Yes.

      18       A.       That -- we would transfer that phone call to

      19       a counselor.      If it's 3:00 to 11:00 shift,

      20       counselors are not going to be there, so we would

      21       have them call the same number back but in the day

      22       shift.     But only a counselor can actually talk to an

      23       inmate direct right now.

      24                If it's a family emergency, that's when we

      25       give them the chaplain's phone number so they can



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 12 of 110 PageID #:
                                     4417
                                                                                 12


       1       call the chaplain and they can go about that area

       2       with him.

       3       Q.       Okay.   So let me make sure I understand.            Did

       4       I understand you to say that on the 3:00 to 11:00

       5       shift there is no counselor available?

       6       A.       There is no counselor.        They work from

       7       7:00 a.m. to 3:00 p.m.

       8       Q.       They don't then come -- they're basically

       9       first shift employees only.

      10       A.       And they only work Monday through Friday, I

      11       should add.

      12       Q.       Make sure that I have an affirmative answer

      13       on the record.       I saw you nod your head.

      14       A.       I'm sorry.

      15       Q.       That's okay.     It's correct in my

      16       understanding that the counselors only work first

      17       shift, 7:00 a.m. to 3:00 p.m., and then -- that's

      18       correct.

      19       A.       Yes.

      20       Q.       And then they only work Monday through

      21       Friday.

      22       A.       Yes.

      23       Q.       And are the counselors, to your knowledge,

      24       Louisville Metro Department of Corrections employees

      25       or are they contract staff for the medical?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 13 of 110 PageID #:
                                     4418
                                                                                 13


       1       A.       They're with classification with Louisville

       2       Metro Department of Corrections.

       3       Q.       The calls that come in -- came in to you as a

       4       corrections technician, are those recorded?

       5       A.       I believe they have told us they have been,

       6       but I have never actually experienced one being

       7       played.

       8       Q.       So it would be your understanding when you

       9       were trained, I guess, that all of the calls

      10       incoming to you from the general public --

      11       A.       Uh-huh.

      12       Q.       -- would be recorded.

      13       A.       Uh-huh.

      14       Q.       That's yes.

      15       A.       Yes.   Yes.

      16                MS. NORRIS:     I'm going to restate our

      17       request, Denis, that a search be done for these

      18       incoming calls to Corrections in the time frame that

      19       Mr. Troutman was incarcerated before his suicide.

      20       Okay?

      21                MR. OGBURN:     Okay.

      22       Q.       And if the counselor wasn't available when

      23       the call came in, who did you say you would direct

      24       it to?

      25       A.       We would have that person call us back at the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 14 of 110 PageID #:
                                     4419
                                                                                 14


       1       number they reached us at during the day shift

       2       hours.     If it further got escalated, which many

       3       times it did, we would transfer it to our

       4       supervisors at that point.

       5       Q.       Gotcha.    So if somebody called in needing to

       6       speak to a counselor and it was not Monday through

       7       Friday from 7:00 a.m. to 3:00 p.m., your instruction

       8       to the individual would be to call back tomorrow --

       9       A.       Uh-huh.

      10       Q.       -- assuming it was a weekday, correct?

      11       A.       Yes.

      12       Q.       And then at that point, when they called back

      13       during the proper shift window, you could then

      14       transfer them to a counselor.

      15       A.       Yes.

      16       Q.       And then it's the counselor who has the

      17       direct interface with the inmate.

      18       A.       Yes.

      19       Q.       And if somebody called in on a Friday, they

      20       would need to wait 'til Monday to have that contact

      21       with the counselor so that they could have the

      22       message taken to the inmate, correct?

      23       A.       Yes.

      24       Q.       However, if you thought it was urgent enough,

      25       you could step it up to your supervisor.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 15 of 110 PageID #:
                                     4420
                                                                                 15


       1       A.       Yes.   Such as death in the family, that kind

       2       of situation, that's when we would contact --

       3       contact the chaplain or get ahold of our supervisors

       4       in that case also.

       5       Q.       And it would be your supervisor or the

       6       chaplain who would then have the direct interface

       7       with the inmate.

       8       A.       Supervisor would, not so much as Chaplain

       9       Whitlow.

      10       Q.       Chaplain Whitlow?

      11       A.       Yes.

      12       Q.       Again, assuming somebody called in and needed

      13       to convey a message to medical regarding their

      14       inmate, how would you handle that?

      15       A.       I would -- 'cause a lot of times it's not

      16       listed, I would give them the phone number to the

      17       medical department and I would also transfer them up

      18       there.

      19       Q.       Would there ever be an occasion, Mr. Cox,

      20       when you transferred a call up to medical, that

      21       perhaps medical was unable or didn't pick up, would

      22       it then ring back to you to take a message?

      23       A.       Unfortunately they have -- they set up new

      24       phones and they still don't do it, but even back in

      25       the old days the only way we could transfer is what



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 16 of 110 PageID #:
                                     4421
                                                                                 16


       1       they would call a code transfer, and lot of --

       2       that's why I ended up giving them the number so they

       3       can try again if somehow they didn't get an answer

       4       or it was a busy signal, 'cause there's no way we

       5       could do anything but that with our phone system.

       6       Q.       So if the person was transferred to medical

       7       and it rang and rang and rang and rang and rang,

       8       their next step would be to hang up and then call

       9       that direct dial number that you had given them.

      10       A.       Yes.

      11       Q.       Is the senior corrections technician

      12       basically the supervisor for the corrections

      13       technician?

      14       A.       No.

      15       Q.       Okay.   What does a senior corrections

      16       technician do?

      17       A.       Senior correction technician does a lot.

      18       Handles all the paperwork of every inmate that comes

      19       into the jail, whether it comes from the judges, the

      20       officer who brought them in, the court, anything to

      21       do with that particular person in that jail, it has

      22       a file folder, and that SCT, senior correction

      23       technician, takes care of that folder.

      24       Q.       And would you handle that folder from the

      25       date the inmate comes into the jail until the date



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 17 of 110 PageID #:
                                     4422
                                                                                 17


       1       that the inmate is discharged by a court order?

       2       A.       Yes.    Until that person leaves our custody,

       3       then that person has a folder that's maintained.

       4       Q.       So when you came on as a civilian employee,

       5       Mr. Cox, can you describe for me what type of

       6       training you would have received?

       7       A.       Is this back when I was a CT or a

       8       classification?

       9       Q.       When you started out, when you first started.

      10       A.       Very first started out?

      11       Q.       Uh-huh.

      12       A.       It was about a minimum of about four -- four

      13       months training at the time of one-on-one with

      14       another correction technician and the supervisor

      15       signing me off, training me on what to do in those

      16       cases and any case that happens there on what they

      17       did as a CT.

      18       Q.       That's what I would call on-the-job training.

      19       A.       Yes.

      20       Q.       Besides on-the-job training, were you given

      21       any manuals to read or -- with policies and

      22       procedures about corrections?

      23       A.       Yes.

      24       Q.       Okay.     And what were you instructed with

      25       respect to the review of these manuals on policies



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 18 of 110 PageID #:
                                     4423
                                                                                 18


       1       and procedures?

       2       A.       I'm sorry.     I'm not sure if I understand the

       3       question.

       4       Q.       Bad question.      Let me back up.

       5                When you were given the manual with the

       6       policies and procedures, were you given any

       7       instruction about a time frame within which to

       8       review it and were you -- then was there any

       9       indication that you would be tested on it?

      10       A.       Yes.

      11       Q.       Okay.     Tell me about that.

      12       A.       It had a questionnaire that you had to fill

      13       out with the supervisor, and once that -- general

      14       information questionnaire that you would fill out

      15       with the supervisor, and then they would pretty much

      16       test you on it, go over it with you.

      17                If they had any discrepancies of anything

      18       that would come up that was wrong and you wasn't --

      19       or wasn't sure of, there would be time to go over it

      20       again.

      21       Q.       I'm going to try and make sure I understand

      22       what you're saying.        You're given the policies and

      23       procedures manual.        I'm assuming you're instructed

      24       to read it front to back --

      25       A.       Uh-huh.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 19 of 110 PageID #:
                                     4424
                                                                                 19


       1       Q.       -- correct?

       2       A.       Yes.

       3       Q.       And then would you fill out a written

       4       questionnaire about the different policies and

       5       procedures, like a written test?

       6       A.       It was more of a checkdown list of things

       7       dealing with policy and procedures and how to do

       8       them, and they would go down the list checking

       9       everything that -- more like a true or false bubble

      10       question, that kind of thing.

      11       Q.       Would it be an oral quiz?

      12       A.       No, it was on paper, but some of it was oral

      13       too, just questions that they would bring up that --

      14       if anybody knows anything about corrections,

      15       sometimes you get some off the wall stuff that would

      16       happen, and they would quiz you on how would you

      17       handle that.

      18       Q.       Did you have throughout your tenure training

      19       updates on these policies and procedures?

      20       A.       If I understand the question correctly, we

      21       did and we got them usually by email of any kind of

      22       new policy and procedure that we was to implement

      23       instead of doing it the way we was.

      24       Q.       So basically if there was a change in a

      25       policy, procedure, that would be disseminated to you



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 20 of 110 PageID #:
                                     4425
                                                                                 20


       1       via email.

       2       A.       Yes.     And that's the only way it would become

       3       policy and pro -- it would become then as good as

       4       policy and procedure in the eyes of the

       5       administration.

       6       Q.       And when you got those email changes to

       7       policies and procedures, am I correct in my

       8       understanding that you were to implement those

       9       changes as soon as you got that communication?

      10       A.       Immediately.

      11       Q.       Your next move was in the spring of 2015, you

      12       said, to classification; is that correct?

      13       A.       From SCT --

      14       Q.       Yes.

      15       A.       -- or from CT?

      16       Q.       Did I understand you went from corrections

      17       technician to senior corrections technician to

      18       classification specialist?

      19       A.       No.     Went from senior correction -- and it's

      20       different departments --

      21       Q.       Okay.

      22       A.       -- we can bid to.       From cla -- let me see if

      23       I can explain this.        From correction technician you

      24       go on to senior correction technician, and that kind

      25       of opens up about four different areas that you can



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 21 of 110 PageID #:
                                     4426
                                                                                 21


       1       work at.

       2                I was working in the records department at

       3       the time when I transferred over into what they call

       4       intake, which is more of an identification process

       5       for any inmate that's coming in.            Fingerprints,

       6       NCIC, things of that nature.           And from intake and

       7       release, then I went over to classification.

       8       Q.       Is intake and release one area?

       9       A.       Yes.

      10       Q.       And from intake and release you went to

      11       classification specialist, correct?

      12       A.       Yes.

      13       Q.       And that was in spring of 2005[sic], to the

      14       best of your recollection.

      15       A.       To the best of my knowledge, yes.

      16       Q.       Let me ask you this, Mr. Cox.          When you've

      17       come on with Corrections as a civilian employee for

      18       the first time, do they give you a complete jail

      19       tour?

      20       A.       A month after I first originally started,

      21       yes, we was taken on a tour.

      22       Q.       And help me remember, 'cause I have been in

      23       Louisville long enough to watch the new jail being

      24       renovated and the new courthouse be built.               When you

      25       came on in 2007, were you still just in the Hall of



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 22 of 110 PageID #:
                                     4427
                                                                                 22


       1       Justice or did they have the new jail over there at

       2       Sixth and Liberty?

       3       A.       Yes.    The new jail was being implemented.            It

       4       got implemented in 2000.

       5       Q.       Thank you for helping me on that.

       6                I'm going to show you what I'm marking as

       7       your Deposition Exhibit Number 1.

       8                (Cox Deposition Exhibit 1 was marked for

       9       identification and is filed with this transcript.)

      10       Q.       And ask you to -- if you can identify this

      11       exhibit for the record.

      12       A.       This is an email we receive when there is an

      13       opening in a particular position.            This being a

      14       prisoner class interviewer, PCI.

      15       Q.       And is this the -- is this -- strike that

      16       question.

      17                Where was this job in your progression

      18       through Corrections?

      19       A.       This is the job I am at now.

      20       Q.       So this was posted it looks like July 10th,

      21       2014; is that correct?

      22       A.       That is.    Yes, that is correct.

      23       Q.       Okay.    And would you have received this

      24       through your email system?

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 23 of 110 PageID #:
                                     4428
                                                                                 23


       1       Q.       Do you have a private email in box for

       2       Corrections?

       3       A.       This was sent to everyone, so, yeah, it

       4       comes -- you mean my own email?

       5       Q.       (Ms. Norris nodded head.)

       6       A.       Okay.   Yes.    I'm sorry.

       7       Q.       What is your email account?

       8       A.       James.Cox@Louisvilleky.gov.

       9       Q.       And has that been your email address since

      10       the day you started in 2006 to the present?

      11       A.       Yes, ma'am.

      12                MS. NORRIS:     Denis, at this time we would ask

      13       that you do a search of your records and provide us

      14       with all communications in and out of Mr. Cox's

      15       email from December 1st, 2013, until the PSU report

      16       and the Internal Affairs report was completed.

      17                MR. OGBURN:     Yeah.    If you can provide that

      18       request in writing for me.

      19                MS. NORRIS:     She's taking it down for us

      20       again.

      21       Q.       What interested you about this job, Mr. Cox?

      22       A.       Well, I got into the correctional -- I guess

      23       you would go back as far as why I went through the

      24       criminal justice courses in college.             To help

      25       people.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 24 of 110 PageID #:
                                     4429
                                                                                 24


       1                Physically I'm limited to not being able to

       2       be an officer, but at the time I still wanted to get

       3       in there, to have a stable job, a good job that at

       4       the time was paying pretty nicely, but at the same

       5       time helping the public is what I had dreamed of.

       6       Q.       And I don't mean to be intrusive at all,

       7       Mr. Cox, I'm just trying to be complete in my

       8       examination.

       9       A.       Uh-huh.

      10       Q.       Is it a physical classification that

      11       Corrections says you can't be a corrections officer

      12       because of X?

      13       A.       No.   It's more along my -- I would've been

      14       able to been -- I haven't even put in for it, I

      15       should state.      It's just due to I know my own

      16       medical limitations that I did not even attempt.

      17       Q.       Because I did notice in your personnel file,

      18       there was one stint there where you had some --

      19       looked like some medical issues and some off time,

      20       and then a -- and then a write-up for some off time

      21       when you took -- a write-up for taking a phone call

      22       from your doctor, so are those the medical

      23       limitations you're referencing?

      24       A.       I don't -- I know I've gotten write-ups

      25       before, but I don't remember the write-up from



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 25 of 110 PageID #:
                                     4430
                                                                                 25


       1       taking a phone call from a doctor.             I have taken off

       2       FMLA, but I don't remember getting a write-up for

       3       it.

       4       Q.       I'll just -- so we can get this cleared, I'll

       5       give you something to refresh your recollection.

       6       A.       Sure.

       7                MR. NORRIS:     We'll mark this Exhibit Number

       8       2.

       9                (Cox Deposition Exhibit 2 was marked for

      10       identification and is filed with this transcript.)

      11       Q.       And take your time to review this to refresh

      12       your recollection, then we can talk about it real

      13       briefly.       Don't want to belabor the point, just want

      14       to understand.

      15       A.       Oh, a DAN.

      16       Q.       Which is -- a DAN is a Disciplinary Action

      17       Notice?

      18       A.       Yeah.     What they would call a verbal writing.

      19       And at that time, yes, during -- I remember four --

      20       2000 -- yeah.       4-23-2014.

      21       Q.       Does this have to do with the medical

      22       limitations that you describe as limiting you from

      23       being a corrections officer?

      24       A.       No.     This was more of I had doctors'

      25       appointments due to other things, nothing that would



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 26 of 110 PageID #:
                                     4431
                                                                                 26


       1       limit me, but it was more along this, like this --

       2       especially this note, which now looking at it I'm

       3       embarrassed by, but it was more along the stress

       4       that everybody is going through in records.               At the

       5       point it was -- we was all pretty much stressed out.

       6       Q.       What contributed to your stress in --

       7       everyone's stress in records at that point?

       8       A.       Overabundance of work and not enough people

       9       to do it and a lot of mandatory overtime where they

      10       would force you to work.          If you didn't take your

      11       force, there would be a suspension day.

      12                And so pretty much tired and ready to move

      13       on.    I was like I'm not doing too -- I'm good at the

      14       job, but it's going -- needed to find something

      15       else, and that's one of the reasons I had put in for

      16       the classification job.

      17       Q.       Okay.   And -- because I want to make sure

      18       that your handwriting is transcribed properly, what

      19       was your response to this Discipline Action Notice

      20       of 4-23-14 which is now marked as Exhibit Number 2?

      21       A.       At that time I thought it was petty.

      22       Q.       Okay.   Fair enough.

      23       A.       I thought it was just pretty much picking on

      24       me.    At the time we wasn't -- I wasn't ignoring

      25       calls from my recollection, I wasn't -- it was



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 27 of 110 PageID #:
                                     4432
                                                                                 27


       1       during a slow period, might even have been during

       2       the weekend, if I can remember correctly, where

       3       there was hardly anything coming in, and I had

       4       called my doctor to set up an appointment, and they

       5       were calling me back to confirm, I believe.               It was

       6       probably a good one minute at the most, and because

       7       of that I was -- yeah, I took it as more petty than

       8       anything.

       9       Q.       And they were fussing at you because you had

      10       taken a call --

      11       A.       Yeah.

      12       Q.       -- I guess on your personal cell phone?

      13       A.       Yeah.   At that time they hadn't made the rule

      14       where no cell phones were allowed in the records

      15       department.

      16       Q.       Has that rule changed?

      17       A.       Yes.

      18       Q.       What's the rule now?

      19       A.       Cell phones are to be on silent and not used

      20       at all.

      21       Q.       Would that be true in your present position

      22       as classification specialist?

      23       A.       Cell phones are not allowed past the security

      24       perimeter there.       They're actually left in the

      25       locker rooms.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 28 of 110 PageID #:
                                     4433
                                                                                 28


       1       Q.       Okay.     And do I read your response to this

       2       as, quote, if it happens again the same thing and

       3       way I will do it again?

       4       A.       Yes.

       5       Q.       Meaning if your doctor calls, you're going to

       6       take the call.

       7       A.       I'm going to take the call.

       8       Q.       Well, since we're on this subject, let's go

       9       ahead and move through it.          You had another

      10       disciplinary action write-up which I'm going to mark

      11       as Exhibit Number 3 just a couple of day -- like the

      12       next day.       I'd like you to read that and refresh

      13       your recollection about that.

      14                MS. NORRIS:     Mark that Exhibit 3.

      15                (Cox Deposition Exhibit 3 was marked for

      16       identification and is filed with this transcript.)

      17       Q.       This Band-Aid is hindering my document

      18       production.

      19                Does reading this refresh your recollection

      20       of what incident resulted in this Disciplinary

      21       Action Notice which is marked as Exhibit Number 3?

      22       Appears to be during the same stressful period.

      23       A.       Uh-huh.

      24       Q.       Yes?

      25       A.       Yes.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 29 of 110 PageID #:
                                     4434
                                                                                 29


       1       Q.       And do you remember the incident that caused

       2       your bit of an outburst?

       3       A.       I do.

       4       Q.       Will you explain it to me, please?

       5       A.       It was records.      It was pretty much just

       6       building off of being there too long and not being

       7       able to take records anymore.

       8       Q.       Meaning taking records, meaning taking the

       9       job was too --

      10       A.       Taking the job and being able to do it at a

      11       professional standard that they require, because

      12       even though you're not dealing with them, you're

      13       still responsible for a lot of the things that the

      14       inmates have there, you're responsible for a lot of

      15       their livelihood, and I found myself at that point

      16       to where I was getting so stressed out by the work,

      17       the paperwork, that it was just not -- it was just

      18       not working out.

      19       Q.       Do you remember what caused you to kind of

      20       pop off at this coworker?

      21       A.       I do remember that -- I think I -- I think

      22       the actual wording was later, once I got up into

      23       Mr. Clark's, assistant director's office, for the

      24       actual recommended action of one suspension day.

      25                It was later explained that -- that it wasn't



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 30 of 110 PageID #:
                                     4435
                                                                                 30


       1       necessarily -- I can't remember the exact word, but

       2       it wasn't the words used on that, and that pretty

       3       much -- that's really all I remember about it.                It

       4       was quite a period ago.

       5       Q.       Okay.   Thank you for --

       6       A.       Even talking with Arnetta, the person who

       7       was -- who's at the bottom here who had printed this

       8       out --

       9       Q.       Yeah.

      10       A.       -- the best move, 'cause she didn't want me

      11       to move from records, I knew what I was doing there,

      12       I knew the job, it was just -- it was getting way

      13       too stressful at that point for me to handle.

      14                And it's a different kind of stress.            One, I

      15       can handle easily talking to -- up to 50 inmates per

      16       shift that I end up talking to one-on-one, but when

      17       it comes to records, it's a whole different type.

      18       Q.       So when you moved out of records, is that

      19       when you got into the intake and that's when you

      20       would be talking to inmates, about 50 per shift, to

      21       do their intake?

      22       A.       No, intake and release, what they would do is

      23       when fingerprints came over from the booking

      24       floor --

      25       Q.       Yeah.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 31 of 110 PageID #:
                                     4436
                                                                                 31


       1       A.       -- they would go into -- now, mind you, when

       2       I say intake and release and records are two

       3       different situations.         I want to make sure that you

       4       know that they're actually in the same room and

       5       there's a -- not -- very little barricade separating

       6       the room, so it's the same area of the jail.

       7                They would go and pretty much verify that

       8       inmate is who they say they are.            Fingerprints would

       9       come back and then we would run them for warrants,

      10       and if that inmate came back with warrants, we would

      11       have the front desk officer serve them.              And we'd

      12       also check them for -- once they get released for

      13       wants and warrants also.

      14                And also they went on HIP.         Pretty much if

      15       they moved outside of that jail, HIP, CCC, work

      16       release, then they would get checked again for

      17       warrants.

      18       Q.       To be clear then, was it while you were in

      19       the records room that you got this next write-up,

      20       which is Exhibit Number 3?

      21       A.       This one right here?

      22       Q.       Yes.

      23       A.       Yes.

      24       Q.       Okay.

      25       A.       Yes, I was still in -- you know, can I --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 32 of 110 PageID #:
                                     4437
                                                                                 32


       1       wait a second.       Can I take that back?

       2       Q.       You can check --

       3       A.       'Cause I don't think I was, actually, now

       4       looking at it.       I was -- it was -- I think I was

       5       over at intake.

       6       Q.       Okay.   So you would've been at intake

       7       through --

       8       A.       'Cause this was 2014, and I know I was there

       9       at least about a year, year and a half over in

      10       intake before the mutual decision was made that --

      11       and I talked it over with Arnetta and Mr. Clark, and

      12       it was -- they agreed with me that maybe I would be

      13       better off in class.

      14                Not that they was punishing me to move me

      15       over there.      It just seemed like the stress of all

      16       the paperwork, all the phone calls that records has

      17       to deal with, and the amount of overtime that's

      18       mandatory was finally piling up on me after years of

      19       working there.

      20       Q.       Okay.   So these two -- just to make sure my

      21       time frame is correct, these two Disciplinary Action

      22       Notices, one April 23, 2014, which is Exhibit 2, and

      23       one April 24, 2014, what department were you in at

      24       that time?

      25       A.       I would say this would have to have been in



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 33 of 110 PageID #:
                                     4438
                                                                                 33


       1       intake.     Now, the same supervisor is the reason

       2       there's -- I'd have to go back and look at the time

       3       frame.     The same supervisors and Arnetta Al-Amin,

       4       also coordinator of both records and intake and

       5       release, so they're -- they're the bosses.               Same

       6       bosses, different jobs.

       7       Q.       Okay.     So --

       8       A.       That's where I'm getting confused at right

       9       there, 'cause I'm pretty -- I want to say, though,

      10       that 4-23-14, it'd have to have been over in intake

      11       because of that.       I was there at least a year.

      12       Q.       This is a completely random question.             I'm

      13       noticing your tie clip, which I find very

      14       interesting.       JW.org, what is that?

      15       A.       It's JehovahWitnesses.org.

      16       Q.       Okay.     I appreciate you clarifying that for

      17       me.    So that would be your church of choice, your

      18       faith choice?

      19       A.       Yes.    For the past year now.

      20       Q.       Very good.        So we're going back to Exhibit

      21       Number 1, which is the job post for the personal

      22       classification interviewer or specialist --

      23       A.       Uh-huh.

      24       Q.       -- that you applied for after you received

      25       this email on July 10th, 2014, correct?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 34 of 110 PageID #:
                                     4439
                                                                                 34


       1       A.       Yes.

       2       Q.       What are the essential functions -- don't --

       3       strike that question.

       4                So I'm clear, what was the application

       5       process for getting this next step up at Corrections

       6       as a civilian employee?

       7       A.       When you go from CT to SCT, it's more of a

       8       process because of pay grade than it would be going

       9       from an SCT to PCI.

      10       Q.       Okay.

      11       A.       That's pretty much the case.

      12       Q.       You kind of triple-speaked that for me.             So

      13       you were going from a senior classification

      14       technician to a prisoner classification interviewer,

      15       correct?

      16       A.       Right.    That's -- now, that's from the

      17       records pos -- from the intake position, I should

      18       say, over to classification, yes.

      19       Q.       Okay.    And did you have to do any kind of

      20       interview to get this position?

      21       A.       No.

      22       Q.       Do you know how many people applied for this

      23       position?

      24       A.       No.

      25       Q.       But what you do know is that you were the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 35 of 110 PageID #:
                                     4440
                                                                                 35


       1       individual that was hired for this position.

       2       A.       Yes.

       3       Q.       How many personal classification interviewers

       4       are there as civilian employees at Metro

       5       Corrections?

       6       A.       Believe there's about nine or ten.

       7       Q.       Spread across three different shifts?

       8       A.       Yes.

       9       Q.       And your shifts are?

      10       A.       3:00 to 11:00.

      11       Q.       And then 11:00 to 7:00 and 7:00 to 3:00?

      12       A.       Yes.

      13       Q.       So second would be the 11:00 to 7:00

      14       position, 11:00 p.m. to 7:00 a.m.?

      15       A.       Yes.

      16       Q.       And is that the shift that you were working

      17       on in November of 2015 when Mr. Troutman passed

      18       away?

      19       A.       3:00 to 11:00, yes.

      20       Q.       You were working 3:00 to 11:00.

      21       A.       Yes.

      22       Q.       When did you actually move into this prisoner

      23       classification interview position after you received

      24       the notice that it was open?

      25       A.       Believe it took a couple months for them to



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 36 of 110 PageID #:
                                     4441
                                                                                 36


       1       actually find a replacement for me in intake and

       2       release, and because of having to do that first, it

       3       took them a little bit.         That's why -- I remember it

       4       being early spring of that year, 2015, but exact

       5       times I couldn't tell you.

       6       Q.       Okay.   What training, additional training, if

       7       any, did you receive for this assignment?

       8       A.       There was a -- there was about the same as

       9       you would going into any position over there, would

      10       be another six weeks.         Six months is when we first

      11       started.     They have since moved on and from now it's

      12       only -- now it's narrowed down big time.              It's no

      13       longer six months.        It used to be mandatory six

      14       months of training, but now it's more along the

      15       lines of six weeks, and that's what it was over

      16       there in classification.

      17       Q.       So your on-the-job training had shrunken from

      18       a six-month time table to a six-week timetable at

      19       the time that you were awarded this prisoner

      20       classification interview position.

      21       A.       Yes.

      22       Q.       Who did you work with in that six weeks?

      23       A.       It would be Samantha Arriaga was my FTO,

      24       which is field training officers, but she's also not

      25       an officer, though.        It's just the title when



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 37 of 110 PageID #:
                                     4442
                                                                                 37


       1       they're training.

       2       Q.       She's on the civilian side?

       3       A.       Yes.

       4       Q.       How long had Samantha been doing that job

       5       before she gave you on-the-job training?

       6       A.       She had been over there I would almost --

       7       yeah, I would say about five years at that point.

       8       Q.       Is she still there?

       9       A.       She has now moved on to classification

      10       supervisor.      So she is no longer a PCI, but she's my

      11       boss on 3:00 to 11:00.

      12       Q.       Was she your boss also during the time frame

      13       that Mr. Troutman took his life?

      14       A.       No.

      15       Q.       Who was your supervisor then?

      16       A.       That would have been -- we didn't have a

      17       second shift supervisor.          It would've been direct up

      18       to Steve Fleenor, our coordinator, and Martin Baker,

      19       our head coordinator.         Any kind of problem that

      20       happened that would require them, we would call them

      21       on the cell phone.        We didn't have a supervisor at

      22       the time.

      23       Q.       When you say you would call them on the cell

      24       phone, you would call their cell phone?

      25       A.       Their cell phone.       They were on call 24/7.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 38 of 110 PageID #:
                                     4443
                                                                                 38


       1       Q.       What were the essential functions -- or what

       2       are the essential functions of a prison

       3       classification interviewer?

       4       A.       There's two different sections that we work

       5       at on the booking floor.          One's on the booking floor

       6       directly at a station, and there's another one in

       7       the back office, which is back in rear security,

       8       where people who are going to arraignment court are

       9       waiting, usually overnight, until they go to

      10       arraignment court.

      11                If I was out on the booking floor, it would

      12       be to once that inmate gets brought into the jail, I

      13       would screen them, see if they have any fears for

      14       their safety, if they're suicidal, if they have any

      15       kind of problems that might hinder them from going

      16       into GP, general population.

      17                And then go over the PREA question, which is

      18       the Prisoner Re -- Prison Rape Elimination Act, and

      19       also now an updated version is to sign them up with

      20       a Securus telephone to make sure they got a

      21       telephone account set up.

      22                If I was in the back, it would be getting

      23       emails from records, moving people from either H --

      24       to HIP, CCC, wherever the judge at that time wanted

      25       them to go.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 39 of 110 PageID #:
                                     4444
                                                                                 39


       1                And also clearing out rear security of people

       2       who are no longer needed for arraignment court and

       3       can go up to general population up on the floors.

       4       Q.       So when an inmate is going to arraignment,

       5       they're kept in a certain holding area that you have

       6       to supervise, and then when -- or that you move them

       7       to, and then when they're coming back from

       8       arraignment, they're in that area, then you have to

       9       move them back to wherever they're directed.

      10       A.       Yes, but not supervise them.

      11       Q.       Not supervise.      My bad.

      12       A.       Yeah.   When -- and when I say move them, it's

      13       us putting them on the actual move list to go up to

      14       that floor.      It's -- once we're done with what we

      15       call the move list, we notify the officers and they

      16       actually do the physical movement.

      17       Q.       You said that you were in charge of screening

      18       them for safety and for suicide.            Tell me, Mr. Cox,

      19       what particular training you received that would

      20       give you the skill set to do that type of screening.

      21       A.       Mostly with Samantha it was with -- on the

      22       job.    I would sit back and watch her interview.                Any

      23       questions, I would ask them.           And every once in a

      24       while she would let me do an interview so I get the

      25       flow pretty much of how the interview goes.               Once



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 40 of 110 PageID #:
                                     4445
                                                                                 40


       1       you work up a flow, you can go from there.

       2       Interview kind of goes with itself.

       3       Q.       What did you learn from Samantha in terms of

       4       the types of questions that might elucidate a

       5       suicide risk?

       6       A.       Wasn't really anything learned from Samantha

       7       per se, because once we pull up an inmate to be

       8       interviewed, a screen pops up with a checklist of

       9       those type of questions.          Do you fear for your

      10       safety, yes or no you put in; do you have any

      11       enemies, yes or no; any gang affiliation, yes or no.

      12                And then the last one would be do you have

      13       any feelings of suicidal behavior or harming

      14       yourself, yes or no.        And that would be the end of

      15       it.    Say they said no, that would be the last

      16       question pertaining to suicide.

      17       Q.       Did you have any -- strike the question.

      18                Did Samantha indicate to you during this

      19       on-the-job training whether there were any

      20       particular risk factors that an inmate might come

      21       into the facility with that might be indicative of

      22       suicide even though they might deny that they --

      23       they might audibly deny that they weren't suicidal

      24       or they didn't have any suicidal ideation or they

      25       didn't have any intent to harm themselves?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 41 of 110 PageID #:
                                     4446
                                                                                 41


       1       A.       Later on during the -- that was the initial

       2       prescreening that we went over those questions with.

       3       Later on during the screening is what we call the

       4       PREA questionnaire, and a lot of them are our visual

       5       cues, do we see anything that would be abnormal, any

       6       kind of mental health that you think he needs to be

       7       seen by.

       8                A lot of -- there has been times where I saw

       9       people with deep scars on them that I would refer

      10       them to mental health, especially around the arm

      11       area.    But other than that, no, no other -- we're to

      12       answer those questions once we go to that section in

      13       our computer with yes or no.

      14       Q.       And would that be true whether you're working

      15       the front end on the booking floor or rear security?

      16       A.       Rear security would not have anything going

      17       on like that.

      18       Q.       No questioning of the inmate whatsoever?

      19       A.       No.

      20       Q.       That's a no, you didn't have any questioning.

      21       A.       None -- none at -- none at that time, no.

      22       Q.       And when we're talking about at that time, to

      23       be clear for the record, what time frame are you

      24       using for not at this time?

      25       A.       Back in the day, I would say it was -- oh,



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 42 of 110 PageID #:
                                     4447
                                                                                 42


       1       shoot.     Again, I'd have to get with Baker in order

       2       to give you the exact date and time they changed it

       3       over.     We would only go through the preinterview,

       4       what they call the preinterview, which was basic

       5       demographic, statistics, who they want as their

       6       emergency contact, where they were born at, how many

       7       children they might have, those kind of things.

       8                If they were to be arraigned tomorrow, then

       9       we would leave the PREA questions for tomorrow, and

      10       at that time they would be lined up in the office in

      11       the back and brought in during first shift and

      12       interviewed back there for the PREA questions.

      13                They have since cancelled that, and now

      14       everything, the full interview, is done at the front

      15       main booking floor and no interviews take place in

      16       the back office whatsoever.

      17       Q.       Do you know when that policy changed?

      18       A.       Exact dates I'd have to get with Martin Baker

      19       on.     I'm not exactly sure on that.

      20       Q.       So when I'm reading this job post from

      21       July 10th, 2014, which is Exhibit Number 1 to your

      22       deposition, and it says under Examples of Work you

      23       are to interview inmates and assess their

      24       behavioral, medical, sociological, psychological,

      25       and economic backgrounds to determine their prior



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 43 of 110 PageID #:
                                     4448
                                                                                 43


       1       living quarters within the correctional facility,

       2       close quote, do I understand that to mean that it

       3       was your job in this interview to determine whether

       4       to direct an inmate to mental health because of

       5       self-harm, suicide or other concerns, or whether you

       6       were to direct an inmate to general population?

       7       A.       Yes.   Based on the initial interview we had

       8       with them, we would get with mental health.               Say

       9       they answered the suicide question with a yes, then

      10       we would get with mental health before they are

      11       moved off that booking floor.

      12       Q.       And your training for that, from what I

      13       understand it, is on-the-job training under your

      14       then --

      15       A.       FTO Samantha Arriaga.

      16       Q.       Yes.   Correct?     You didn't get a PowerPoint

      17       to review at any time before you did this job?

      18       A.       It was more along the lines that checklist.

      19       Do you -- what do you do in this situation, show me

      20       how you conduct an interview, check it off as they

      21       go.

      22                MS. NORRIS:     And, Denis, would I be clear

      23       that you would have sent us that preinterview

      24       checklist in his file, in Mr. Troutman's file?

      25       Would that be part of his general file?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 44 of 110 PageID #:
                                     4449
                                                                                 44


       1                MR. OGBURN:     I don't know if that's part of

       2       his general file or not.

       3                MS. NORRIS:     Okay.    Put that on as a request

       4       list.    We'll verify, but for the time being put it

       5       on as request list.

       6       Q.       Okay.    And back to my line of -- my line of

       7       thought, Mr. Cox.        So before you took this job on,

       8       you didn't see a PowerPoint about jail suicide.

       9       A.       No.

      10       Q.       You didn't see a PowerPoint about risk

      11       factors for jail suicide.

      12       A.       No.

      13       Q.       You didn't meet with mental health staff and

      14       have them give you instruction on what to look for

      15       for a potentially suicidal individual.

      16       A.       And you're saying prior to my job?

      17       Q.       Prior -- yeah, prior to your job.

      18       A.       Then that would be no.

      19       Q.       Okay.    Then when you started your job, you

      20       didn't do any of those things, get a PowerPoint,

      21       correct?

      22       A.       Right.

      23       Q.       You didn't get a manual or booklet about it?

      24       A.       I cannot remember a manual or booklet, no.

      25       Q.       Okay.    And you weren't instructed by anybody



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 45 of 110 PageID #:
                                     4450
                                                                                 45


       1       from mental health staff of the high risk factors

       2       for jail suicide.

       3       A.       No.   That hasn't came about until many -- a

       4       year or so later, at least, when they started doing

       5       in-service training.

       6       Q.       And was that before or after Mr. Troutman's

       7       suicide?

       8       A.       I can't recollect anything before him.

       9       Q.       Thank you, sir.      What is -- it says here that

      10       one of your duties under General Supervision is to

      11       coordinate inmate movement to and from disciplinary

      12       segregation.      Can you tell me what disciplinary

      13       segregation is, Mr. Cox?

      14       A.       It's -- back at that time it was if anybody

      15       was put into any type of disciplinary, if they was

      16       wrote up for anything, could be a minor infraction

      17       of just horseplay or it could be a major infraction

      18       of fighting with the officers.           They were moved to a

      19       disciplinary single cell.

      20       Q.       And before that inmate was -- and let's --

      21       let me -- strike that question.            Let me break this

      22       down into a time frame.

      23                Mr. Troutman was arrested on November 13th,

      24       2015, and he was successful in his suicide on

      25       November 24th, 2015.        So keeping that date in mind



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 46 of 110 PageID #:
                                     4451
                                                                                 46


       1       of his date of suicide, before an inmate was moved

       2       to dis -- dis -- sorry, easy for me to say,

       3       disciplinary single cell in November of 2015, did

       4       you have to take any special measures with respect

       5       to that inmate?

       6       A.       Are you talking about mental health inmates?

       7       Q.       I'm talking about any --

       8       A.       Particular about it?

       9       Q.       I'm talking about any inmate.

      10       A.       Any inmate?     Then, yes, there would be

      11       special arrangements made we would notify.               Because

      12       of HIPAA laws, we are not privy to what medical has

      13       on their file for that inmate.           Diabetics, he might

      14       be on a seizure medicine, we don't know, and so we

      15       all -- we would notify medical of any kind of

      16       problems he would have along that line, our -- that

      17       we was moving him, so if he had any problems along

      18       that line, they would be able to address it by

      19       either, no, we need him down here in a medical

      20       single cell or we need to put a watcher on him to

      21       make sure he's out -- has eyes on him all the time,

      22       one of those things.

      23       Q.       So at the time of Mr. Troutman's suicide in

      24       November of 2015, do I understand your testimony to

      25       be that Mr. Troutman's medical file per se would've



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 47 of 110 PageID #:
                                     4452
                                                                                 47


       1       been inaccessible to you as the classification

       2       interviewer, and you would have to seek input from

       3       the medical provider as to what his medical or

       4       mental health needs were to know what cell to put

       5       him in?

       6       A.       And as far as that would go, it would be

       7       basically is he clear for general population or is

       8       he not clear for general population.             We didn't

       9       really get into the necessities of why he would not

      10       be clear for general pop.          All we would do is go by

      11       what that nurse had put down, and that's how we

      12       would go from there.        We would go based on their

      13       word.

      14       Q.       Right.     So I asked a multifaceted question.

      15       I'm going to break it down.

      16                You told me that because of HIPAA we are not

      17       privy to what medical has on an inmate, correct?

      18       A.       Correct.

      19       Q.       So at the time of Mr. Troutman's suicide,

      20       when you got notification that he was -- he had a

      21       disciplinary issue, you would not have had his

      22       medical file to know any of his medical or mental

      23       health particulars.

      24       A.       Not all of it.      Not all of it.       Now,

      25       something such as a suicide attempt, where it would



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 48 of 110 PageID #:
                                     4453
                                                                                 48


       1       be deemed where he would be put into special areas

       2       of the jail, that we would -- we would be.               Yeah,

       3       that we would be.

       4       Q.       Okay.   So --

       5       A.       I misunderstood you on that.          I apologize.

       6       Q.       That's okay.     And I am very impressed with

       7       the fact that when you realize that you've made a

       8       misstatement, you go back and clear it up so we

       9       don't have any confusion.

      10                So in this particular case you did, in fact,

      11       know that Mr. Troutman had had a prior suicide

      12       attempt in the jail, correct?

      13       A.       Correct.

      14       Q.       So with that knowledge -- or how did you have

      15       that knowledge?

      16       A.       I can't remember interviewing him on the

      17       booking floor, I think my partner did at that time,

      18       but I do remember being on the booking floor when he

      19       attempted it the first time.           And, of course, with

      20       that happening, then classification is notified on

      21       what's going on and what to do with him.

      22       Q.       And after this first attempt, which was

      23       November 13th, 2015, he was directed straight to

      24       mental health, correct?

      25       A.       Correct.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 49 of 110 PageID #:
                                     4454
                                                                                 49


       1       Q.       And at some point he ends back up in general

       2       population, correct?

       3       A.       Only by release of them.

       4       Q.       Medical.

       5       A.       Yes.

       6       Q.       And at some point you get notification that

       7       he has a disciplinary issue.

       8       A.       Yes.    Once he was released from medical he --

       9       mental health or medical, we try to find him a spot

      10       in general population.         Where that spot was was over

      11       at our CCC facility on East Chestnut Street, where

      12       not even a day had gone by when he had gotten into a

      13       fight with another inmate, and so he was brought

      14       back over pending disciplinary at that time to the

      15       new -- main jail.

      16       Q.       Okay.    So we know he's had one suicide

      17       attempt, we know that he's had a fight at CCC,

      18       you're the prison classification interviewer, you

      19       are now charged with putting him someplace, correct?

      20       A.       Yes.

      21       Q.       And the normal policy and procedure, as I

      22       understand it, as you understood it at the time, was

      23       to move him to a single cell.

      24       A.       Yes.

      25       Q.       And at what point in that process do you make



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 50 of 110 PageID #:
                                     4455
                                                                                 50


       1       contact with medical, if you do, to find out if that

       2       single cell placement is appropriate?

       3       A.       If the notes -- we have notes, which I'm sure

       4       you have a copy of.

       5       Q.       I don't want to make this a guessing game.

       6       Let me see if I can give you a document --

       7       A.       Sure.

       8       Q.       -- that will help.       Going to give you what

       9       I'm marking for purpose of identification as Exhibit

      10       Number 4.

      11                (Cox Deposition Exhibit 4 was marked for

      12       identification and is filed with this transcript.)

      13                MS. NORRIS:     Off the record a moment.

      14                (Recess from 2:14 p.m. to 2:23 p.m.)

      15       BY MS. NORRIS:

      16       Q.       Mr. Cox, I did forget to tell you when we

      17       started here that any time you need a break or need

      18       water, anything like that, I try and be very, very

      19       conscientious of what my witness' needs are, but

      20       sometimes I get so focused I overlook that, so don't

      21       hesitate to ask for a break.           Okay?

      22       A.       Okay.

      23       Q.       Before we move on to this, one quick

      24       question.     You said that when Mr. Troutman made his

      25       first suicide attempt on November 13th, 2015, you



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 51 of 110 PageID #:
                                     4456
                                                                                 51


       1       can't remember if you did the intake interview on

       2       him or if you were just there when the incident

       3       occurred, correct?

       4       A.       Correct.    There's two of us at that time.

       5       Q.       Is it possible that he didn't even get to

       6       this -- to the point of having an interview?

       7       A.       Very possible.

       8       Q.       Okay.   Getting ready to show you what I've

       9       marked as Exhibit Number 4 to your deposition.

      10                MS. NORRIS:     Sorry, Megan.

      11       Q.       And this is a document that's titled

      12       Troutman, comma, versus Charles Ralph Jr., it has

      13       his date of birth and so forth and so on, other

      14       identifying information at the top, then it has

      15       something called Note Entry and then it's styled

      16       Inmate Movement.

      17                Can you describe for the record exactly what

      18       this exhibit portrays and how it's created and how

      19       it's housed in Corrections?

      20       A.       The very first note that you see at the

      21       bottom of the page --

      22       Q.       Yes.

      23       A.       -- created by user Vinese Holt, that is --

      24       would be the person that screened him at

      25       7:00 o'clock.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 52 of 110 PageID #:
                                     4457
                                                                                 52


       1       Q.       Okay.

       2       A.       It looks like 7:00 a.m.

       3       Q.       Okay.

       4       A.       And -- yes.     When he came in -- or when I

       5       came in to shift at 3:00 p.m., he was already in

       6       Hold 2, and that -- at that point is where he tried

       7       to hang himself, and that's when the sergeant, Nurse

       8       Stith and Denning --

       9                THE REPORTER:      I'm sorry.     Sergeant?

      10       A.       Sergeant?     I'm not sure who the name of the

      11       sergeant was if that's what you're -- I'm sorry.

      12       The sergeant and Nurse Stith and Nurse Denning.

      13                MS. NORRIS:     That's S-T-I-T-H.

      14                THE REPORTER:      Thank you.

      15       A.       Determined him to be mental health and also

      16       detox.

      17       Q.       Would you have been in the vicinity of Hold 2

      18       when Mr. Troutman made his first suicide attempt on

      19       November 13th, 2015, at 18:06?

      20       A.       Yes, it's on the booking floor.

      21       Q.       Did you have any -- did you personally

      22       observe any of the commotion associated with this

      23       first suicide attempt?

      24       A.       No.     As far as the desks are situated, I'd

      25       have to be standing up to see where he was -- what



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 53 of 110 PageID #:
                                     4458
                                                                                 53


       1       he was doing in there.

       2       Q.       I'm going to give you a piece of paper and a

       3       pen and ask you if you can sketch out for me the

       4       booking floor and where Hold 2 was that Mr. Troutman

       5       was held in at this first suicide attempt.

       6       A.       (Witness did as requested.)

       7       Q.       Would you sign and date that for me, Mr. Cox?

       8       A.       Won't be on eBay, would it?          No.

       9       Q.       Maybe after this case.        Date it for me,

      10       please.

      11       A.       Oh, what is today?       Today's the 12th, right?

      12                MR. SIMON:     12th.

      13       Q.       Yes.    We're going to be talking about this

      14       for a few minutes.

      15       A.       Sure.    I'm sorry.

      16                MS. NORRIS:     So to -- let the record reflect

      17       that he's drawn a large square and put some

      18       squigglies in it and indicated that was male inmates

      19       and female inmates.

      20       Q.       Can you describe for the record what the

      21       squigglies are intended to --

      22       A.       Those are going to be seats for where the

      23       male inmates would be sitting at and where the

      24       female inmates would be sitting at with a divider in

      25       between them.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 54 of 110 PageID #:
                                     4459
                                                                                 54


       1       Q.       Is it just like a divider that would divide

       2       like a secretarial cubicle from another secretarial

       3       cubicle?

       4       A.       No, this is a stone divider.          The female have

       5       their phones on the divider.           It's not -- if you

       6       stand up you can see over it, but it's just a

       7       divider.

       8       Q.       Like a half wall?

       9       A.       Yeah.

      10       Q.       And does it run the full length of that room?

      11       A.       No.     Just the rows that the females are

      12       sitting at.

      13       Q.       Okay.     And you put yourself as "me" in a

      14       little cubicle, it looks like.

      15       A.       Yes.

      16       Q.       Would --

      17       A.       Very end.

      18       Q.       Pardon me?

      19       A.       At the very end of the cubicles.

      20       Q.       How many cubicles were there?

      21       A.       There are seven cubicles altogether.

      22       Q.       And would each one of those cubicles have a

      23       classification interviewer in them?

      24       A.       No.     Just the last two --

      25       Q.       Okay.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 55 of 110 PageID #:
                                     4460
                                                                                 55


       1       A.       -- are designated for us.

       2       Q.       And the other ones, what do they do?

       3       A.       Four are -- yeah, four and five are medical,

       4       and one, two, and three are pretrial.

       5       Q.       Would you just write that on there for me?

       6       A.       Sure.   And I did not do that.         I did too many

       7       lines.

       8       Q.       That's okay.

       9       A.       Sorry about that.       Six and seven.      One, two,

      10       and three pretrial.

      11       Q.       And you say those other ones are too many?

      12       Too many boxes?

      13       A.       Yes.

      14                MS. NORRIS:     The witness struck out the

      15       superfluous boxes.

      16       Q.       And would I be correct in my understanding

      17       that you would call the inmate by name and they

      18       would come up and they would sit in your cubicle and

      19       you would do that interview that you described to

      20       us?

      21       A.       Yes.

      22       Q.       Now, Hold 1, 2, and 3, tell me if that's

      23       north, south, east or west side of the jail.

      24       A.       From where I'm facing, it's on the left.

      25       Q.       So to your left.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 56 of 110 PageID #:
                                     4461
                                                                                 56


       1       A.       Yes.

       2       Q.       And the hold cells, do they just have one

       3       inmate in them at a time?

       4       A.       Yes.

       5       Q.       And do we know why Mr. Troutman was in a hold

       6       cell and not in this general area?

       7       A.       No.

       8       Q.       What is the configuration of the hold cell,

       9       meaning bars, windows, doors?

      10       A.       There's no bars.        There is windows and one

      11       door leading in and out.          Also bench and a toilet.

      12       Q.       Where would the window be in Hold 2?

      13       A.       The very front (indicating).

      14       Q.       So you marked that on Hold 1, so mark me a

      15       window on Hold 2.

      16       A.       (Witness did as requested.)

      17       Q.       So no bars whatsoever in this holding cell.

      18       A.       Right.

      19       Q.       How big is the window?

      20       A.       Just to give a perspective, it's about the

      21       size of that and that one          combined (indicating).

      22                MS. NORRIS:     Okay.     Okay.   So we are in the

      23       conference -- front conference room at Hummel Coan &

      24       Sage, and the witness is indicating that the window

      25       in the holding cell number two is the equivalent to



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 57 of 110 PageID #:
                                     4462
                                                                                 57


       1       the con -- two conference room windows combined, and

       2       we will get those dimensions and supply them to the

       3       court reporter.

       4                Would it be fair to say, then, as you're

       5       sitting in cubicle seven, you can see into Hold 2?

       6       A.       No, I cannot.

       7       Q.       Okay.   Why is that?

       8       A.       Sitting down, there's a divider that raises

       9       up probably about shoulder length when I'm standing

      10       up that blocks my view when I'm sitting down.

      11       Q.       Can the inmates that are sit -- that are in

      12       the general area see into Hold 2?

      13       A.       Yes.

      14       Q.       Are there corrections officers that migrate

      15       around and kind of keep an eye on the inmates in

      16       that general area?

      17       A.       In this general area right here and they walk

      18       around also (indicating).

      19       Q.       And is part of their duty to observe into the

      20       holding cells as they pass them?

      21       A.       From my understanding, every 15 minutes.

      22       Q.       And the windows that we've identified, do

      23       they go floor to ceiling or is there a gap between

      24       the floor and the bottom end of the window?

      25       A.       There's a gap.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 58 of 110 PageID #:
                                     4463
                                                                                 58


       1       Q.       How tall -- how far off the floor would you

       2       say the window is?

       3       A.       I would say about two to three feet.

       4       Q.       Do you know who discovered Mr. Troutman in

       5       his first suicide attempt?

       6       A.       No, I do not.

       7       Q.       When he was discovered, do you recall what

       8       the response was by Corrections?

       9       A.       Officers opened the door and got him down.

      10       Got him -- not down, but helped him from what I was

      11       hearing.       As far as that, I did not stand up at that

      12       point.

      13       Q.       Do you know who those officers were?

      14       A.       No.

      15       Q.       Okay.    We were talking about -- did I give

      16       you Cox Exhibit 4?        We'll make this Cox Exhibit 5 to

      17       your deposition.

      18                MS. NORRIS:     If you put that little --

      19       A.       I'm sorry.

      20                MS. NORRIS:     -- tag on there.       Thank you.

      21       A.       There you go.

      22                (Cox Deposition Exhibit 5 was marked for

      23       identification and is filed with this transcript.)

      24       Q.       We're talking about Cox Exhibit 4, and you

      25       were going to walk me through how these entries --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 59 of 110 PageID #:
                                     4464
                                                                                 59


       1       well, first of all, how was this document housed?

       2       Is it a computer document?

       3       A.       Yes.

       4       Q.       And who has access to make entries in this

       5       computer document?

       6       A.       Classification officers and medical.

       7       Q.       So medical can access the computer and make a

       8       note about Mr. Troutman or a classification officer

       9       can access the computer and make a notation about

      10       Mr. Troutman, correct?

      11       A.       Yes.

      12       Q.       Okay.    Do you know who made the note entry at

      13       the very top of this that says it's created

      14       11-13-2015 at 18:06?

      15       A.       11-13 18:06.

      16       Q.       The very top entry.

      17       A.       Yes.    That was me.

      18       Q.       If you were doing your work in cubicle seven

      19       when this occurred, how would it be, Mr. Cox, that

      20       you would've been called upon to make this entry?

      21       A.       Once everything is settled down and they have

      22       him secured, that's when either the sergeant or

      23       looks like at this point it was Stith and Denning

      24       came over back to their seats and let me know that

      25       they are moving him to OBS one, he just tried to



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 60 of 110 PageID #:
                                     4465
                                                                                 60


       1       hang himself, and so that's when I put that note in.

       2       Q.       And Nurse Denning and Stith, were they in

       3       cubicles four and five?

       4       A.       Yes.

       5       Q.       You want to write who was who, who was where,

       6       if you remember?

       7       A.       Not really sure exact position.

       8       Q.       If you don't know, just -- just --

       9       A.       Not sure about exact position.

      10       Q.       -- just identify that Nurse Denning and Stith

      11       were occupying medical.

      12       A.       (Witness did as requested.)

      13       Q.       Now I'm going to give you what I'm marking

      14       for purposes of comparing and contrasting Deposition

      15       Exhibit Number 6, Mr. Cox.

      16                (Cox Deposition Exhibit 6 was marked for

      17       identification and is filed with this transcript.)

      18       Q.       And you will see that the inmate movement,

      19       that top note has changed.          Would you read inmate --

      20       no.    Strike that question.

      21                Can you tell me, is there any specific

      22       importance to this top window on the -- in Exhibit 4

      23       you make an entry that Mr. Troutman tried to hang

      24       himself in Hold 2, but in Cox Number 6 it has an

      25       inmate that he simply has a disciplinary issue and



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 61 of 110 PageID #:
                                     4466
                                                                                 61


       1       you've notified Nurse Brown.

       2       A.       Yes.     In between those notes he had been

       3       cleared by our mental health staff for general

       4       population.

       5       Q.       So from your perspective, once mental health

       6       cleared him, this notation as to the first suicide

       7       is cleared out of the system.

       8       A.       Yes.     As far as movement in the jail.

       9       Q.       Okay.

      10                MS. O'REILLY:      Can we go off the record?

      11                MR. OGBURN:     Yeah.

      12                (Off-the-record discussion.)

      13       BY MS. NORRIS:

      14       Q.       To clear up the confusion, in Cox Number 4

      15       and in Cox Number 6, the questioning is focused on

      16       the top window called Note Entry.

      17       A.       Yes.

      18       Q.       Okay?     And it's my understanding from our

      19       prior discussion, Mr. Cox, that once Mr. Troutman

      20       was cleared by medical, you basically erased this

      21       note out of the top window.

      22       A.       No, that note stays with them for the rest of

      23       the tenure.

      24       Q.       Right.     It's down here in the -- in the

      25       chronology, but in Cox Number 6 it doesn't reference



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 62 of 110 PageID #:
                                     4467
                                                                                 62


       1       the suicide.       That's what I'm confused about.

       2       A.       What it does -- I see what you're saying.

       3       I'm sorry.

       4       Q.       Okay.

       5       A.       Right here is where on 11-13-2015 I put that.

       6       Once I click, you can't see it on this paper, but if

       7       it was on the computer, you would be able to see a

       8       save icon.       It saves it and moves it down there,

       9       erasing it altogether and just moving it straight

      10       down.

      11                Other people have came behind me and started

      12       adding their notes up to the point where I did the

      13       movement at and then saved it, therefore erasing it

      14       from that blank slate again.

      15       Q.       Okay.     'Cause -- and here's where I'm

      16       confused, and I know you can help me.             You make --

      17       on Cox 4 you make the 11-13-15 suicide entry,

      18       correct?

      19       A.       Uh-huh.

      20       Q.       11-13.

      21       A.       Yes.

      22       Q.       And then on the running chronology

      23       underneath, under Inmate Notes we have an 11-17

      24       entry about being cleared from detox --

      25       A.       Uh-huh.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 63 of 110 PageID #:
                                     4468
                                                                                 63


       1       Q.       -- at 2:46.     We have another 11-17 entry at

       2       8:46 noting that the -- that Mr. Troutman's daughter

       3       had called and was asking for his -- for her phone

       4       number to be given to the inmate.

       5                Then we have an 11-18 entry at 21:37 that

       6       says, "Inmate per Officer Barth involved in a verbal

       7       altercation with another inmate," which you made

       8       that entry.

       9                We have an 11-21-15 entry, "Per Lieutenant

      10       Fugate, the inmate is receiving a write-up and needs

      11       to be moved back to MJC"?

      12       A.       Metro Jail Complex.

      13       Q.       Okay.   "Placed on ML to passive"?

      14       A.       Yes.

      15       Q.       Move list to passive?

      16       A.       Yes.

      17       Q.       Then we have an 11-24 entry at 12:58 that

      18       says, "Inmate has a write-up for fighting pending."

      19                And then we have the 11-24-15 note at 15:58

      20       that says, "Inmate moved to H5D9 pending

      21       disciplinary.      Notified Nurse Brown of single cell

      22       use and waiting to hear back from the medical on

      23       that."

      24                So after that long dissertation of what's on

      25       this sheet, still your 11-13 note is at the top.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 64 of 110 PageID #:
                                     4469
                                                                                 64


       1       A.       That's because somebody clicked on it, and

       2       that once when they click on that note on the

       3       screen, it goes up and highlights itself up here,

       4       and they did that whenever they just printed it out.

       5       Q.       Okay.   So on -- this was printed on

       6       10-11-2017 --

       7       A.       Yes.

       8       Q.       -- by somebody Durham.

       9       A.       Steve Durham.

      10       Q.       And who is Steve Durham?

      11       A.       Assistant director.

      12       Q.       Of the Metro Department of Corrections?

      13       A.       Yes.

      14       Q.       So when Mr. Durham printed this, he actually

      15       clicked on this description --

      16       A.       He clicked on it, therefore bringing it up on

      17       that.    If he would've clicked on any of the other

      18       ones, they would've been up there.

      19       Q.       Thank you so much for explaining that to me.

      20                And so on 11-24-15, this would've been -- so

      21       this Cox Exhibit 6 is the one that's really

      22       contemporaneous with your work.            'Cause it's printed

      23       on 11-25-15, it shows your last entry before he was

      24       put in the single cell and committed suicide.

      25       A.       Yes, the very top one.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 65 of 110 PageID #:
                                     4470
                                                                                 65


       1       Q.       Okay.   So before our break we were talking

       2       about how you had only limited information about Mr.

       3       Troutman's medical because of HIPAA requirements,

       4       but you did know, obviously, of his suicide attempt

       5       on November 13th, 2015.

       6       A.       Yes.

       7       Q.       You knew it for two reasons.          You knew it

       8       because, one, you were there, you witnessed it; you

       9       knew it, two, because you put it in classification.

      10       A.       Yes.

      11       Q.       And number three, if you hadn't done -- been

      12       there for one or been there for two to enter it, you

      13       would've been able to read this on this running

      14       summary as a classification specialist before you

      15       did -- took any additional movement or did any

      16       additional moves for Mr. -- for Mr. Troutman,

      17       correct?

      18       A.       Yes.

      19       Q.       And as I understand it, Mr. Cox, you rely

      20       upon medical to inform you if there's any particular

      21       limitations you should be cognizant of regarding

      22       where he should be moved or placed, whether it's

      23       general population, whether it's a single cell,

      24       whether it's a barred single cell, whether it's a

      25       medical hold.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 66 of 110 PageID #:
                                     4471
                                                                                 66


       1                MS. O'REILLY:      Objection.     Form.    Foundation.

       2       Q.       Let me see if I can cure the question.

       3                Do you rely upon medical to -- strike the

       4       question.       Start over.

       5                You indicate here that you notified Nurse

       6       Brown that Mr. Troutman was going to be moved to

       7       H5D9 pending disciplinary, correct?

       8       A.       Yes.

       9       Q.       Okay.    Question number one:        What is H5D9?

      10       A.       Hall of Justice, dorm five -- or floor five,

      11       dorm nine.       Was and still is a single cell unit.

      12       Q.       With barred windows.

      13       A.       Yes.

      14       Q.       And why did you notify Nurse Brown of this

      15       impending move?

      16       A.       In case they had any objection to it.

      17       Q.       What might their object -- what -- strike the

      18       question.

      19                As a classification officer, what objections

      20       did you think medical might have or what objections

      21       did you consider medical might have with respect to

      22       this move?

      23       A.       If he needed a watcher for medical reasons,

      24       if they wanted him instead in a medical single cell

      25       for medical reasons at that time.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 67 of 110 PageID #:
                                     4472
                                                                                 67


       1       Q.       And what prompted your questioning yourself

       2       that he might need a watcher or he might need to go

       3       to medical as opposed to the single cell?

       4       A.       It's a common occurrence in the jail for

       5       stuff like that to happen.          Seizures are a common

       6       thing.     Especially if you look down 11-17-2015, he

       7       was just taken off of detox.           My experience just

       8       taught me that they a lot of time have seizures.

       9                But just out of a general courtesy at the

      10       time, we would call them and, "Hey, we're moving

      11       him," so they don't lose track of him, in case he's

      12       on any type of prescriptions that they need to keep

      13       track of.

      14       Q.       So would I be clear in my understanding of

      15       your answer that your particular concern at that

      16       point was a seizure risk and not a suicide risk?

      17       A.       Right.

      18       Q.       And the reason you didn't consider him a

      19       suicide risk at this juncture was why?

      20       A.       Because Nurse Temple had cleared him from

      21       suicide risk.

      22       Q.       After you -- strike the question.

      23                Do you know whether you notified Nurse Brown

      24       in writing via email or whether you would've

      25       telephoned Nurse Brown?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 68 of 110 PageID #:
                                     4473
                                                                                 68


       1       A.       Telephone.

       2       Q.       And was that the general protocol at the

       3       time?    Make a call to medical?

       4       A.       Yes.

       5       Q.       And you spoke specifically to Nurse Brown?

       6       A.       Yes.

       7       Q.       And you told her specifically, "I have put

       8       Inmate Troutman on the move list to go to dorm nine,

       9       floor five to a single cell with bars."

      10       A.       Yes.

      11       Q.       She --

      12       A.       Not with the bars part, but just, "We're

      13       moving him to a single cell."

      14       Q.       Okay.    Do you know as we sit here today,

      15       Mr. Cox, whether Nurse Brown would've known when she

      16       received that call that H5D9, cell two was a single

      17       barred cell?

      18       A.       No, I do not.

      19       Q.       So of your protocol at this time frame,

      20       Mr. Cox, you've called Nurse Brown, you've notified

      21       her.    Do you remember what her response was to you?

      22       A.       That she will have this information wrote

      23       down and given to a charge nurse.

      24       Q.       Do you know who the charge nurse was?

      25       A.       Not at that time, no.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 69 of 110 PageID #:
                                     4474
                                                                                 69


       1       Q.       Do you know who it is as we sit here today?

       2       A.       Depending on who was on shift.           They're not

       3       all the -- all the time all the same.             They rotate.

       4       Q.       Who are the charge nurses with CCS?

       5       A.       Right now it would be a Nurse Fares or a

       6       Nurse Stone right now, but far as back then --

       7       Q.       You don't know?

       8       A.       I remember Nurse Schindler was the one I

       9       mostly talked to.

      10       Q.       Would you have expected Nurse Brown to do as

      11       she told you she would do?          That is, take the note

      12       down and get it to the charge nurse?

      13       A.       Yes.

      14       Q.       Do you know, Mr. Cox, whether the CCS shifts

      15       were the same as the Corrections shifts and your

      16       shifts?     In other words, 7:00 to 3:00, 3:00 to

      17       11:00, 11:00 to 7:00?

      18       A.       No, I cannot remember when they switched over

      19       to 12-hour shifts.

      20       Q.       So at some point in your tenure the CCS

      21       employees went to 12-hour shifts.

      22       A.       Yes.

      23       Q.       And do you know what those time spans were?

      24       A.       6:00 to 6:00.

      25       Q.       6:00 a.m., 6:00 p.m., 6:00 p.m., 6:00 a.m.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 70 of 110 PageID #:
                                     4475
                                                                                 70


       1       A.       Yes.

       2       Q.       Do you have any -- how long had you known and

       3       worked, interfaced with Nurse Brown at the time of

       4       Mr. Troutman's suicide?

       5       A.       I talked to her on multiple occasions since I

       6       started over there, but as far as knowing her, just

       7       on a professional level.

       8       Q.       Did you find her to be trustworthy?

       9       A.       I hadn't had any problems.

      10       Q.       In other words, when you gave her

      11       information, did you expect her to do her job and

      12       pass that information along and do what she said she

      13       would do?

      14       A.       Yes.

      15       Q.       So once you conveyed the information to Nurse

      16       Brown, what follow-up do you do or do you expect

      17       from medical with respect to the information you

      18       have conveyed?

      19       A.       If at the time there was a problem with that

      20       person going in that particular cell, I would have

      21       expected a call back and a notification from

      22       somebody saying, "No, don't move him there," and

      23       giving me the reason why.

      24       Q.       And that call back you would expect from

      25       medical, right?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 71 of 110 PageID #:
                                     4476
                                                                                 71


       1       A.       Yes.

       2       Q.       Would I be clear in my understanding, Mr.

       3       Cox, that if you had gotten that call from medical,

       4       don't move Mr. Troutman because of A, B or C, you

       5       would have followed that directive from medical?

       6       A.       Yes.   Movement would've stopped 'til further

       7       review could've been done.

       8       Q.       I want to make sure I have this absolutely

       9       clear in my head, Mr. Cox.          At 15:58 on November

      10       24th, 2015, you physically moved Mr. Troutman to

      11       H5D9 because of his disciplinary and you

      12       simultaneously called Nurse Brown to convey that

      13       move to her.

      14       A.       Yes.

      15       Q.       Mr. Troutman --

      16                MR. OGBURN:     Well, let -- can we clarify

      17       that?    Because I don't think he --

      18                MS. NORRIS:     I will not stand for a speaking

      19       objection.      If you would like to go off the record

      20       and ask me a question outside in the hall, I would

      21       be glad to answer it.

      22                MR. OGBURN:     Well, you said physically moved.

      23                MS. NORRIS:     Okay.    Then if I can clarify

      24       that, I will.

      25                MR. OGBURN:     Right.    And he did not



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 72 of 110 PageID #:
                                     4477
                                                                                 72


       1       physically move him.

       2                MS. NORRIS:     Okay.

       3       Q.       You didn't physically move him, correct?

       4       A.       Correct.

       5       Q.       So on 15:58 you put him on the move list and

       6       notified Nurse Brown.

       7       A.       Yes.

       8       Q.       Okay.   Do you know how long it takes once you

       9       put an inmate on the move list before a corrections

      10       officer comes by and physically takes them from

      11       point A to the designated move site?

      12       A.       It varies on a day-to-day basis.

      13       Q.       Okay.   Did you know how long it took --

      14       strike that.

      15                Does anybody call you after you make this

      16       entry at 15:58 and verify for you Mr. Troutman is

      17       now in the single-barred cell?

      18       A.       No.

      19       Q.       And where was he before you made this

      20       notation to move him to H5D9?

      21       A.       He was in a general population dorm in rear

      22       security.

      23       Q.       Pardon me?

      24       A.       In rear security.

      25       Q.       And what is --



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 73 of 110 PageID #:
                                     4478
                                                                                 73


       1       A.       Which is in the back of the jail where --

       2       what they call fresh arrest, not dressed out,

       3       inmates are waiting for arraignment court.               Or if

       4       they're brought back over from CCC, which is his

       5       case.

       6       Q.       And is that a separate cell than the general

       7       population?

       8       A.       No.     He's in there with 30 other men.

       9       Q.       In this secured area in the back.

      10       A.       In a dorm, yes.

      11       Q.       Is there any record, to your knowledge,

      12       Mr. Cox, of how we could time-stamp when he left

      13       this rear security and was actually physically moved

      14       up to the H5D9 single cell?

      15       A.       There is a report in XJail that shows when

      16       the transfer was completed.

      17                MS. NORRIS:     Denis, I'm going to put this on

      18       the request list.        We may have already have this,

      19       but if we don't, we'll ask -- we want to highlight

      20       that this is a document that we'll need to complete

      21       our timeline.

      22       Q.       Okay.     So we've already talked to Corrections

      23       Officer Miller who accepted Mr. Troutman up on H5D9

      24       and put him in the single cell.            He explained to us

      25       that he would carry his bedsheets from where he was



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 74 of 110 PageID #:
                                     4479
                                                                                 74


       1       previously and transport the bedsheets that he had

       2       been using up to the single cell.            Is that your

       3       understanding as well?

       4       A.       As far as that goes, that's the security side

       5       of things.      I saw them with bedsheets, but if that's

       6       the way they do it, that would be on the officer

       7       side.

       8       Q.       So between the time that you made the

       9       notation on 11-24-15 at 15:58 until 10:47 that

      10       night, do I understand, Mr. Cox, that you never

      11       heard anything back from medical concerning Mr.

      12       Troutman?

      13       A.       That'd be correct.

      14       Q.       Am I also clear, Mr. Cox, that it would be

      15       your understanding that if medical had a concern

      16       about Mr. Troutman being an ongoing suicide risk,

      17       they should alert you about that so that you can put

      18       a stop on the move?

      19       A.       Based on past experiences, yes.

      20       Q.       And you never heard from the charge nurse to

      21       give you any concerns that your placement of Mr.

      22       Troutman was inappropriate.

      23       A.       Correct.

      24       Q.       What about the fact that approximately 11

      25       days earlier Mr. Troutman had attempted suicide in



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 75 of 110 PageID #:
                                     4480
                                                                                 75


       1       holding cell two?        Did that give you any concern?

       2       A.       Not once cleared by mental health.

       3       Q.       Is that because that's what you're instructed

       4       in your training?        That if mental health clears

       5       them, you don't have to make further inquiry?

       6       A.       We are not mentally health -- mental health-

       7       trained on our side, so what they say goes as far as

       8       anything mental health.

       9       Q.       Did you, in fact, later learn that after your

      10       move -- after your placement of Mr. Troutman on the

      11       move list and after his move to H5D9, cell two, were

      12       you alerted of the fact that Mr. Troutman was

      13       successful in his second suicide attempt?

      14       A.       Believe it was either the next day or the

      15       following.

      16       Q.       In other words, you learned about it on the

      17       25th or the 26th?

      18       A.       Want to say that.       Not really sure exact

      19       dates, though.

      20       Q.       Is one of the things that could've been done

      21       in the situation, if, in fact, a single cell was a

      22       proper placement for Mr. Troutman, he could have had

      23       a watcher?

      24       A.       Yes.

      25       Q.       Would you describe for the record what a



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 76 of 110 PageID #:
                                     4481
                                                                                 76


       1       watcher is?

       2       A.       It's a fellow inmate who is a work aide, and

       3       what that particular work aide's job is to sit at

       4       that door or window, depending on where they're at,

       5       and watch to make sure nothing happens physically,

       6       medically to that inmate.

       7       Q.       Is that --

       8       A.       And to alert the officers if something does.

       9       Q.       Is that something you could've done without

      10       medical instruction?

      11       A.       Medical has to instruct that.

      12       Q.       Do you know, Mr. Cox, whether there is a

      13       policy, procedure or custom and practice that during

      14       the holidays watchers should be placed more

      15       prominently in the single cell areas?

      16       A.       I was not aware of that policy.

      17       Q.       In this particular instance, Mr. Cox, what

      18       you did was you put him on a move list which

      19       triggers the move and you notified medical and you

      20       didn't do anything further.

      21       A.       Yes.

      22       Q.       Has there been a change in the policy with

      23       respect to how the sequence of this transaction

      24       should occur since Mr. Troutman's death?

      25       A.       Is that how it's -- are you saying how it's



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 77 of 110 PageID #:
                                     4482
                                                                                 77


       1       done?

       2       Q.       Let me ask a better question.          Do you know

       3       whether since Mr. Troutman's death you as the

       4       prisoner classification interviewer has any other

       5       duties or clearances that you must receive before

       6       you can instigate this move to a single barred cell?

       7       A.       Yes.

       8       Q.       What are -- what is the difference in this

       9       movement procedure since Mr. Troutman's death?

      10       A.       One, he would not be put into a single cell

      11       for that infraction.        He would be allowed to be on

      12       disciplinary, but in general population.

      13                And, two, if he had had a prior suicide

      14       attempt, he would have an alert put on him and --

      15       that stated that he had -- was to have a no bar

      16       single cell if at all moved to a single cell.

      17       Q.       When did that change come into place?

      18       A.       Two to three months after this incident.

      19       Q.       And how was that communicated to you?

      20       A.       Email.

      21       Q.       Do you still have that email?

      22       A.       Do not.

      23       Q.       Do you know whether your emails are archived

      24       for a period of time?

      25       A.       That I'm pretty sure they are.           And actually



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 78 of 110 PageID #:
                                     4483
                                                                                 78


       1       I misunderstood the last question.             I do keep most

       2       of my classification emails sent to an archive

       3       folder I made up, so I should still have that email

       4       labeling that from Baker.

       5                MS. NORRIS:     That might make our production a

       6       little bit easier, Denis, if we can get his

       7       classification email folder.

       8                Put that on the request list, please.

       9                THE REPORTER:      Yes, ma'am.

      10       Q.       So after Mr. Troutman committed suicide, you

      11       received a communication that said, one, the nature

      12       of Mr. Troutman's disciplinary infraction was such

      13       that he didn't even need to go into a single cell,

      14       correct?

      15       A.       It was not labeled with his name on it.             It

      16       was just a general email stating the new policy

      17       stating that from here on out that only certain

      18       disciplinaries would be going into a single cell.

      19       Q.       And was that like the level of infraction,

      20       meaning how serious it was?

      21       A.       Yes.

      22       Q.       And what is the lowest level of infraction

      23       that puts you in a single cell now?

      24       A.       Fighting with an officer.

      25       Q.       So fights with another inmate wouldn't put



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 79 of 110 PageID #:
                                     4484
                                                                                 79


       1       you in a single cell now.

       2       A.       No, it would just get you moved to another

       3       dorm.

       4       Q.       And that policy changed after Mr. Troutman's

       5       death.

       6       A.       Yes.

       7       Q.       Do you believe as we sit here today, Mr. Cox,

       8       that that policy was changed as a result of Mr.

       9       Troutman's death?

      10       A.       Along with many others.

      11       Q.       And do you believe, Mr. Cox, as we sit here

      12       today that if that policy had been in effect in

      13       advance of November 24th, 2015, Mr. Troutman would

      14       have been spared the move to the single cell where

      15       he was given the opportunity to commit suicide?

      16       A.       He would not be put on that move list.

      17       Q.       And he would not be put in a single cell

      18       where he had the opportunity to --

      19       A.       No.

      20       Q.       -- commit suicide, correct?

      21       A.       Correct.

      22       Q.       And likewise, had you heard from medical that

      23       they had concerns that because Mr. Troutman was a

      24       prior suicide risk, they did not want him to be

      25       placed in a single barred cell, you would've



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 80 of 110 PageID #:
                                     4485
                                                                                 80


       1       followed that directive, correct?

       2       A.       Yes.

       3       Q.       I'm going to show you, Mr. Cox, what I'm

       4       identifying as Exhibit Number 7 to your deposition.

       5                (Cox Deposition Exhibit 7 was marked for

       6       identification and is filed with this transcript.)

       7       Q.       And ask you to familiar yourself --

       8       familiarize yourself with this document.

       9                Have you had the opportunity to complete

      10       reviewing that, Mr. Cox?

      11       A.       Yes.

      12       Q.       Okay.   I want to direct you to the email that

      13       is dated Monday, January 13, 2014, at 4:20 p.m.                It

      14       was an email from Kyle Ernst.           Can you tell me who

      15       Mr. Ernst is?

      16       A.       Past coordinator who has since retired.

      17       Q.       Coordinator of what?

      18       A.       Of classification.

      19       Q.       When did he retire?

      20       A.       I remember it being about two months after I

      21       came on, but I can't remember exact date.

      22       Q.       And you said -- so about two months sometime

      23       in the spring, summer of 2015?

      24       A.       Yes.

      25       Q.       It's directed -- or it's carbon copied to



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 81 of 110 PageID #:
                                     4486
                                                                                 81


       1       William Ashby, Dwayne A. Clark, an Eric Troutman,

       2       and Metro Corrections Medical.           So who is William

       3       Ashby?

       4       A.       At the time I believe he was the captain.

       5       Q.       Of Metro Corrections?

       6       A.       Yes.

       7       Q.       Dwayne Clark?

       8       A.       Assistant director.

       9       Q.       Of?

      10       A.       Corrections.

      11       Q.       Eric Troutman?

      12       A.       Assistant director of corrections.

      13       Q.       And Met -- who is -- who was the Metro

      14       Corrections medical provider at that time?

      15       A.       That I'm not sure of the exact name of them,

      16       but that would've went to every medical staff that

      17       comes into the jail.

      18       Q.       And this would've been distributed before you

      19       started as the classification officer, correct?

      20       A.       Yes.

      21       Q.       In your opinion -- well, strike the opinion

      22       question.

      23                As the new classification officer, Mr. Cox,

      24       who would've been responsible for disseminating this

      25       communication to you?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 82 of 110 PageID #:
                                     4487
                                                                                 82


       1       A.       I would say an FTO either emailing me --

       2       well, no, that would be the only way, emailing me.

       3       Q.       In your case your FTO was?

       4       A.       Samantha Arriaga.

       5       Q.       And who was above her?

       6       A.       That would've been Steve Fleenor as

       7       supervisor and Kyle Ernst as coordinator.

       8       Q.       Can you describe for the record what this

       9       staff communication was to -- the staff

      10       communication informs you as a corrections

      11       classification officer regarding placement in single

      12       cells of inmates?

      13       A.       That when an officer/sergeant calls us

      14       demand -- demanding to have people put into a single

      15       cell, this is to be filled out and given to medical.

      16       Q.       And when you say "this," are you talking

      17       about this --

      18       A.       Talking about the --

      19       Q.       -- form at the bottom?

      20       A.       -- form at the bottom.

      21       Q.       Does it inform you, Mr. Cox, that under no

      22       circumstances should you put an inmate in a single

      23       cell until you have this form completed in its

      24       entirety by medical and signed off on as approved by

      25       medical staff?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 83 of 110 PageID #:
                                     4488
                                                                                 83


       1       A.       Can you say that question one more time,

       2       please?

       3                MS. NORRIS:     Can you read it back and see

       4       if it's clear since he's restudied it?

       5                THE REPORTER:      Sure.

       6       Q.       And I'll be glad to rephrase it if you don't

       7       understand it the second time.

       8                (Reporter read from the record as requested.)

       9                MS. O'REILLY:      I'm going to object.        Believe

      10       that mischaracterizes most of his -- his --

      11                MR. OGBURN:     I'm, yeah, objecting as well.            I

      12       don't think he said that.

      13                MS. NORRIS:     Let me -- let me rephrase, see

      14       if I can cure.

      15       Q.       Do you understand from this communication,

      16       Mr. Cox, that you should identify an inmate that is

      17       going to be moved to a single cell, you should

      18       identify the reason for the movement, and that you

      19       should get a written authority from medical before

      20       you make that move to a single cell?

      21       A.       When a sergeant calls, yes.

      22       Q.       Do you understand that if somebody underneath

      23       has -- let me lay a foundation.

      24                Is it only a sergeant that can make a

      25       directive for single cell transfer?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 84 of 110 PageID #:
                                     4489
                                                                                 84


       1       A.       Yes, or above.

       2       Q.       Okay.     So if a major calls and asks for that,

       3       do you not need the form to be filled out?

       4       A.       Sergeant or above can make that, yeah.

       5       Q.       But if it --

       6       A.       They would fill the form out.

       7       Q.       Okay.     So the sergeant or above, even though

       8       this refers only to a sergeant, and I don't know

       9       my --

      10       A.       Yes.     Yes.

      11       Q.       -- my hierarchy, but sergeant, lieutenant,

      12       major, chief --

      13       A.       Right.

      14       Q.       -- any of those people tell you move Inmate A

      15       to a single cell, this form needs to be completed

      16       and it needs to be approved by medical.

      17       A.       Yes.

      18       Q.       And that change was effective January 13,

      19       2014, correct?

      20       A.       Yes.

      21       Q.       Did you ever see this email communication

      22       before today's date?

      23       A.       No.

      24       Q.       If you had been given this email prior to

      25       November 24, 2015, would you have moved Mr. Troutman



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 85 of 110 PageID #:
                                     4490
                                                                                 85


       1       to that single cell without this form being properly

       2       completed?

       3       A.       Yes.

       4       Q.       You would have?

       5       A.       Yes.

       6       Q.       If you had this email, would you have moved

       7       Mr. Troutman to the single barred cell without this

       8       form being properly completed?

       9       A.       Yes.

      10       Q.       Why is that?

      11       A.       Was not a sergeant or above moving him to it,

      12       it was me.

      13       Q.       Explain that to me.

      14       A.       It was -- this email states that a sergeant

      15       calls you for a single cell, this is to be filled

      16       out.     I moved him to a single cell, so that would

      17       tell me that, no, this only goes for a sergeant or

      18       above.

      19       Q.       But to be clear, if we go back to -- if we go

      20       back to Cox Exhibit Number 6, right here, Jeffrey

      21       Kassinger, K-A-S-S-I-N-G-E-R, made an inmate note

      22       that he was written up for fighting.             Who is Jeffrey

      23       Kassinger?

      24       A.       Disciplinary officer.

      25       Q.       Okay.   So was it Jeffrey Kassinger's



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 86 of 110 PageID #:
                                     4491
                                                                                 86


       1       directive that he be moved to the single cell?

       2       A.       No.     It's a classification choice.

       3       Q.       Okay.     And you did it because it was a

       4       disciplinary.

       5       A.       Yes.

       6       Q.       And your understanding was the only place to

       7       put a disciplinary was in a single cell at that

       8       point in time.

       9       A.       Yes.

      10       Q.       I'm going to show you what I'm going to mark

      11       as Exhibit Number 8 to your deposition.

      12                (Cox Deposition Exhibit 8 was marked for

      13       identification and is filed with this transcript.)

      14       Q.       And ask you if you have ever seen this

      15       Louisville Metro Department of Corrections policy

      16       styled Special Management Unit.

      17       A.       Yes.

      18       Q.       When did you see this?

      19       A.       Part of the paperwork that was gone over when

      20       training in classification.

      21       Q.       And it says that it supersedes 3-6-2008 and

      22       it became effective 4-17-2014.           Do you see those

      23       date indicia in this policy?

      24       A.       Yes.

      25       Q.       Can you tell me, Mr. Cox, how -- well, let's



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 87 of 110 PageID #:
                                     4492
                                                                                 87


       1       lay some foundation.

       2                Are you familiar enough with this policy to

       3       speak to it and to compare and contrast it to what

       4       might have been in effect in 2008 until this policy

       5       was changed effective April 17th, 2014?

       6       A.       No.     Prior to 4-17-14 I have no knowledge of

       7       what was in it.

       8       Q.       I'm a little bit confused because you were

       9       hired in '06, correct?

      10       A.       Uh-huh.

      11       Q.       Yes?

      12       A.       Yes.

      13       Q.       And I'm assuming when you said this is part

      14       of the documentation that you received at your

      15       orientation, you would have received the policy that

      16       was in effect in 2006, and at some point you

      17       would've been supplied the policy change in 2008,

      18       and then, in fact, you were given the policy change

      19       in April of 2014.        Do I misunderstand that sequence?

      20       A.       Yes, I was given this when I came over to

      21       classification.       This --

      22       Q.       Okay.

      23       A.       -- would not have been shown to me while I

      24       was an SCT or CT or in intake and release.

      25       Q.       Fair enough.     So this would've been the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 88 of 110 PageID #:
                                     4493
                                                                                 88


       1       policy that you were to have familiarized yourself

       2       with when you became the classification officer --

       3       A.       Yes.

       4       Q.       -- sometime in the spring of 2015.

       5       A.       Yes.

       6       Q.       And did you, in fact, familiarize yourself

       7       with it at that time?

       8       A.       Yes.

       9       Q.       In this particular exhibit on page 1, it

      10       speaks in terms of defining disciplinary

      11       segregation, and am I correct in my understanding

      12       that that was the type of segregation that Mr.

      13       Troutman was being subjected to at the time you made

      14       the move?

      15       A.       No.     He was in prehearing disciplinary, which

      16       was labeled down here as Pre-Hearing Confinement.

      17       Q.       Okay.     And the difference between the two is

      18       disciplinary segregation requires the inmate to have

      19       a full hearing and due process, but prehearing

      20       confinement can happen without such a hearing.

      21       A.       Yes.

      22       Q.       And the protocol at that time under your page

      23       2, Roman numeral 6, was that even for prehearing

      24       confinement they were supposed to be held in a

      25       single cell.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 89 of 110 PageID #:
                                     4494
                                                                                 89


       1       A.       Yes.

       2       Q.       And to your knowledge, Mr. Cox, are there any

       3       single cells over there at the Hall of Justice that

       4       do not have bars on them?

       5       A.       To my knowledge, no.

       6       Q.       So the only place to house him safely without

       7       bars would've been in medical?

       8                MR. OGBURN:     Objection.      Form.

       9       Q.       Would the only place to house him safely

      10       without bars in a single cell have been in medical?

      11       A.       No.

      12       Q.       Where else could you have put him?

      13       A.       There are certain floors in the new jail

      14       complex that has no bars.          Well, actually all cells,

      15       single cells in the new jail complex have no bars.

      16       Q.       And can you tell me, Mr. Cox, why he was not

      17       directed to the new jail where there would have been

      18       no bars and instead was put in the old jail where he

      19       had access to bars?

      20       A.       They were full.

      21       Q.       They were full with -- strike that question.

      22                Do you know whether those -- strike that

      23       question.       I'm going to draw an objection.

      24                Do you know whether in the new jail those

      25       single cells that were full, whether those inmates



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 90 of 110 PageID #:
                                     4495
                                                                                 90


       1       in the new jail were suicide risks or had some other

       2       medical conditions that mandated that they be in the

       3       new jail single cells as opposed to the old jail

       4       barred single cells?

       5       A.       Without giving a specific number, I know

       6       there are certain inmates that had that label put on

       7       by medical.

       8                MS. NORRIS:     Denis, we are going to need you

       9       to produce documentation to show who was being

      10       housed in the new jail single cells and what their

      11       medical status was or was not at on the date of Mr.

      12       Troutman's death.

      13                MR. OGBURN:     To the extent they're available,

      14       yes.

      15                MS. NORRIS:     Thank you.

      16                MS. O'REILLY:      Can we take a quick break?

      17                MS. NORRIS:     Yes.    Sorry.

      18                (Recess from 3:27 p.m. to 3:43 p.m.)

      19       BY MS. NORRIS:

      20       Q.       Mr. Cox, we were discussing Exhibit Number 8,

      21       which is the LMDC policy 3-3.01 regarding Special

      22       Management Unit and Security and Control.               Okay?

      23       And you said that you received this policy when you

      24       were moved to the prisoner classification job,

      25       correct?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 91 of 110 PageID #:
                                     4496
                                                                                 91


       1       A.       Yes.

       2       Q.       And who provided this to you?

       3       A.       FTO Samantha Arriaga.

       4       Q.       Okay.   And I want to look at page 2 of 7,

       5       Roman numeral 7, which talks about protocol.                And

       6       would you read that into the record, please?

       7       A.       "Segregation housing units shall provide

       8       living conditions that approximate those of the

       9       general inmate population.          Any exceptions are

      10       clearly documented.        Cells/rooms utilized for

      11       segregation are single occupancy and permit the

      12       inmate assigned to them to converse with and be

      13       observed by staff members."

      14       Q.       Okay.   Have you been up to the floor and the

      15       unit and the cell in which Mr. Troutman committed

      16       suicide?

      17       A.       No.

      18       Q.       You have never been there?

      19       A.       Not that particular cell, no.

      20       Q.       Have you been in dorm nine and observed --

      21       observed the configuration of dorm nine, floor five

      22       in cell two where Mr. Troutman was?

      23       A.       I'm sure back on the tour that I had when I

      24       first started as a CT I was, but it's -- haven't

      25       been up there since.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 92 of 110 PageID #:
                                     4497
                                                                                 92


       1       Q.       So when you moved Mr. Troutman on that date,

       2       did you have any idea whether this particular -- in

       3       this particular cell he could be observed by staff?

       4       A.       No.

       5       Q.       On page 3 of 7 of this policy, subsection C2,

       6       do you know whether the XJail record of Mr. Troutman

       7       showed the staff member that actually authorized the

       8       administrative segregation?

       9       A.       That would've been on Exhibit 4, 6, couple

      10       other ones where my note was put on there.

      11       Q.       Okay.   And you said that Officer Kassinger,

      12       is that his name?

      13       A.       Kassinger.

      14       Q.       Kassinger?

      15       A.       Yeah.

      16       Q.       Was a disciplinary officer?

      17       A.       Yes.

      18       Q.       Do you know what his rank was?

      19       A.       No, I do not.

      20       Q.       Okay.   If his rank had been sergeant or

      21       above, would then -- based upon your prior

      22       testimony, is that when you believe it would've been

      23       triggered that you'd have to have that medical form

      24       signed off on?

      25       A.       Not sure I put two and two the same.            It



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 93 of 110 PageID #:
                                     4498
                                                                                 93


       1       wouldn't show up -- disciplinary officer, whoever is

       2       designated as the disciplinary officer, once they

       3       make the decision whether they're a sergeant or an

       4       officer, then that goes, that goes right then and

       5       there.

       6       Q.       And you don't have to have Exhibit 7 signed

       7       off on by medical staff.

       8       A.       Never did.     I never did.

       9       Q.       You never did in this instance or you never

      10       did --

      11       A.       In this instance, yes.

      12       Q.       And did you ever ask anybody, Mr. Cox, if

      13       your understanding of this communication and this

      14       form was, in fact, correct?

      15       A.       Are we talking about the email --

      16       Q.       Yes, the --

      17       A.       -- in particular or that specific form?

      18       Q.       That form on Exhibit 7.

      19       A.       'Cause I never until this day saw this email.

      20       Q.       Okay.    I understand.      But you did get the

      21       policy and procedure, correct?

      22       A.       Right.    And that's when an officer, due to

      23       unknown reasons at the time, wants the inmate put

      24       into a single cell is what I understood it as.                Not

      25       that he has been wrote up for anything, not that he



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 94 of 110 PageID #:
                                     4499
                                                                                 94


       1       is pending anything.        It's for the sergeant's

       2       discretion he has to go to a single cell.               Now,

       3       disciplinary might come about, but it's not been

       4       even hinted on yet.

       5       Q.       And are you aware that what I'm going to give

       6       to you as Exhibit Number 9 was part and parcel of

       7       that policy and procedure?

       8       A.       No, I did not.

       9       Q.       If you had understood that Exhibit Number 9

      10       was part and parcel of that policy, procedure, would

      11       it have changed your opinion that medical was not a

      12       necessary component -- that a written authorization

      13       from medical was a necessary component to receive

      14       that -- this Exhibit 9 before you placed Mr.

      15       Troutman in the single barred cell?

      16                MS. O'REILLY:      Is the document he has the

      17       same document that we're all looking at?

      18                MR. OGBURN:     No.   I -- I --

      19       Q.       Let me see.     Whoops, I'm sorry.        I gave you

      20       the wrong one, Mr. Cox.         I apologize.

      21       A.       I never saw that before.         That's why I was --

      22       I never saw that.

      23       Q.       I'm sorry.     I want to give you the correct

      24       document.

      25                MS. NORRIS:     Can we withdraw that from the



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 95 of 110 PageID #:
                                     4500
                                                                                 95


       1       record by agreement?

       2                MS. O'REILLY:      Oh, yeah.

       3                MS. NORRIS:     And I'll re -- I need another

       4       exhibit sticker 9.        Thank you, Tracy.       Sorry.

       5                (Cox Deposition Exhibit 9 was marked for

       6       identification and is filed with this transcript.)

       7       Q.       This is the proper Exhibit 9.          My apologies.

       8                Were you aware that was part and parcel of

       9       that policy and procedure?

      10       A.       For that particular -- for that particular

      11       instance that Mr. Troutman was in, no.

      12       Q.       Okay.     So even knowing that this was an

      13       exemplar in -- appended to Exhibit Number 8, you, as

      14       we sit here today, do not believe it was incumbent

      15       upon you to get written authorization from medical

      16       before you moved Mr. Troutman to a single barred

      17       cell.

      18       A.       No.     Verbal was all we needed, and our past

      19       emails or phone calls and -- which would go back to

      20       those notes.

      21       Q.       And do I understand, not to cover old ground,

      22       but to be clear, that after Mr. Troutman's suicide,

      23       did you -- were you then required by policy and

      24       procedure or custom and practice to ensure that

      25       somebody that had a prior suicide attempt was never



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 96 of 110 PageID #:
                                     4501
                                                                                 96


       1       placed in a single barred cell?

       2       A.       Yes.   They would have an alert put on them

       3       preventing that, and only a director, assistant

       4       director or coordinator can remove that alert.

       5       Q.       And who provided you that change in policy?

       6       A.       Martin Baker.

       7       Q.       And that was in writing, correct, emailed to

       8       your attention?

       9       A.       Yes.

      10       Q.       And how was the medical alert identified for

      11       an inmate?

      12       A.       Sorry, I don't understand you.

      13       Q.       You said that they would have an alert put on

      14       them.    Did they wear a bracelet?          Did they --

      15       A.       No, it would be an alert in XJail that would

      16       flash when you put on their -- in their information

      17       and pulled them up that says no bars, single cell.

      18       Q.       And that would be an alert that medical would

      19       put into the record or just the fact of the prior

      20       suicide would trigger that alert?

      21       A.       That would be left on no matter if the inmate

      22       had not been in ten years or what.             That would

      23       always be left on that inmate from prior suicide

      24       attempts or from stating to us during prescreening

      25       that he was suicidal and getting mental health to



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 97 of 110 PageID #:
                                     4502
                                                                                 97


       1       move them to a level one observation.             That would be

       2       left on him until removed by either Baker or another

       3       committee member.

       4       Q.       On the correction side.

       5       A.       On the correction side.

       6       Q.       Not by medical.

       7       A.       I think medical is part of that committee.

       8       Couldn't tell you who exactly that says, though.

       9                MS. NORRIS:     Denis, we would ask that you

      10       produce the name of the committee that now oversees

      11       the alert system regarding suicide risks.

      12       Q.       And I understood you that no matter how many

      13       times an inmate might cycle through Louisville Metro

      14       Department of Corrections, once that suicide alert

      15       is put into your XJail system, it stays there to

      16       alert you as a classification officer not to put

      17       that inmate in a situation where he might commit

      18       suicide, which is in a single barred cell.

      19       A.       Yes.

      20       Q.       And that cannot be removed except by Baker or

      21       by a committee that oversees that.

      22       A.       Yes.

      23       Q.       And in this instance had that alert been on

      24       Mr. Troutman, would you have put him in the single

      25       barred cell?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 98 of 110 PageID #:
                                     4503
                                                                                 98


       1       A.       No.

       2       Q.       I'll show you -- did you recall ever

       3       receiving a policy, procedure from Louisville Metro

       4       Department of Corrections that was styled Suicide

       5       Prevention and Intervention?           Is that a policy you

       6       would ever have reviewed?

       7       A.       Not that I remember.        I don't remember that.

       8       Q.       Were you ever given a policy, procedure

       9       styled Classification Assessment?

      10       A.       Sounds familiar, but I'd have to see it in

      11       order to recognize it.

      12       Q.       Do you know off the top of your head whether

      13       you had the capacity as a classification officer to

      14       override a particular move of an inmate?

      15       A.       Depending on the circumstances, yes.

      16       Q.       You did have the capacity to do that?

      17       A.       Yes.

      18       Q.       Did you believe, Mr. Cox, that given Mr.

      19       Troutman's prior suicide attempt, did you ever

      20       consider to override that decision to put him in a

      21       single barred cell?

      22       A.       Due to past experiences with Nurse Temple,

      23       no.

      24       Q.       And why do you say that?

      25       A.       'Cause she's always been reliable.



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 99 of 110 PageID #:
                                     4504
                                                                                 99


       1       Q.       So because Nurse Temple in your opinion had

       2       cleared him from suicide watch, you felt that that

       3       was --

       4       A.       The gospel.

       5       Q.       The gospel.     That's a good way of putting it.

       6       And how did you develop such a strong sense of trust

       7       in Nurse Temple?

       8       A.       After little bit of working with them and

       9       them helping you out, you helping them out.               She's

      10       been there -- she was there a lot longer.               I don't

      11       know, pretty sure she's not there no more, but

      12       everybody had always talked highly of her.

      13       Q.       I'm going to ask you if you know Dustin

      14       Miller, Officer Dustin Miller.

      15       A.       No.

      16       Q.       Do you know Officer Randall Ramey?

      17       A.       I've heard of Ramey, but I don't know him.

      18       Q.       Have you had any interface with him about

      19       this lawsuit?

      20       A.       No.

      21       Q.       Do you know Clifford Marbrey?

      22       A.       No.

      23       Q.       Do you know Officer Pierce?

      24       A.       No.

      25       Q.       Do you know Officer Terry Warden?



                    McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 100 of 110 PageID #:
                                     4505
                                                                                100


       1        A.       I do.

       2        Q.       Do you know him with respect to this incident

       3        or just generally?

       4        A.       Just general.

       5        Q.       Have you had any conversations with him about

       6        this incident?

       7        A.       No.

       8        Q.       Do you know Officer J. Myers?

       9        A.       No.

      10        Q.       Do you know Sergeant Ernest Goff?

      11        A.       Yes.

      12        Q.       How do you know Sergeant Goff?

      13        A.       It's professional.

      14        Q.       Okay.   And we've talked about Nurse Temple

      15        and Nurse Brown.       Do you know Dr. Donna Smith?

      16        A.       Dr. -- Dr. Smith?

      17        Q.       Yes.

      18        A.       There's a male -- you say Donna?

      19        Q.       Yeah.

      20        A.       I know a Dr. Smith that's a -- it's a male,

      21        though.     I don't know a Donna Smith, though.

      22        Q.       Okay.   Do you know -- I believe you mentioned

      23        you know Joseph Schindler.

      24        A.       Yes.

      25        Q.       And you spoke in terms of Nurse Temple's



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 101 of 110 PageID #:
                                     4506
                                                                                101


       1        clearance of Mr. Troutman from suicide watch as

       2        being akin to the gospel that you could rely upon,

       3        correct?

       4        A.       Yes.

       5        Q.       How did you feel about Joseph Schindler?

       6        A.       Same.   That he -- that he is very well liked

       7        there at the jail and can rely on him for a lot of

       8        things.

       9        Q.       Were you aware of the suicide by Mr. Hindi on

      10        10-24-13?

      11        A.       No.

      12        Q.       Were you aware of a suicide by Mr. Moore on

      13        1-4-14?

      14        A.       No.

      15        Q.       Were you aware of a suicide by Mr. Jonathan

      16        Wright on 10-27-14?

      17        A.       No.

      18        Q.       Were you aware of a suicide by Mr. Franklin

      19        Bolton on 2-16 of '15?

      20        A.       I had heard about that one.

      21        Q.       Were you aware that that was a hanging in a

      22        single barred cell on -- in dorm nine, sixth floor,

      23        cell one?

      24        A.       No, I did not.

      25        Q.       Were you aware of the suicide of Mr. Ashby,



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 102 of 110 PageID #:
                                     4507
                                                                                102


       1        James Ashby on 10-4-15?

       2        A.       No.

       3        Q.       Are you aware of any other suicides by

       4        inmates by hanging in a single cell that I haven't

       5        mentioned in those list of individuals?

       6        A.       No.    Really when we get them, we don't see or

       7        do anything with that particular person.             Once that

       8        happens, all we do is -- we really don't do anything

       9        in classification with a person who has committed

      10        suicide.       Once that has happened, it's pretty much

      11        done with the classification department.             We usually

      12        hear it from word of mouth.          Next shift coming in

      13        said, hey, such and such did this, that's how we

      14        hear.

      15        Q.       And I would be clear that after Mr.

      16        Troutman's suicide, you did not go up and inspect

      17        the site of his suicide and familiarize yourself

      18        with it in any way?

      19        A.       Correct.

      20        Q.       What did you do to prepare for your

      21        deposition today?

      22        A.       I met with him and --

      23        Q.       Him being Mr. Ogburn, your lawyer.

      24        A.       Mr. Ogburn.    And came here.

      25        Q.       Did you review --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 103 of 110 PageID #:
                                     4508
                                                                                103


       1        A.       I read over my paperwork.

       2        Q.       What paperwork did you look over?

       3        A.       My PSU investigation.

       4        Q.       Your statement?

       5        A.       Statement, yes.

       6        Q.       Okay.    And that was a sworn statement to

       7        Sergeant Callahan?

       8        A.       Yes.    I think he's a lieutenant now.

       9        Q.       Lieutenant.     Were you ever taught that during

      10        the first 24 hours of confinement that there are

      11        certain key things that made an individual at a high

      12        risk of suicide?

      13        A.       I've heard this, but this was way after that

      14        fact.

      15        Q.       Was after Mr. Troutman's suicide?

      16        A.       Yes.

      17        Q.       Would I be safe to say that you received

      18        perhaps some remedial training on suicide risk?

      19        A.       Not remedial.     It was more like mandatory

      20        training that everybody went through, that everybody

      21        has to do once a year.

      22        Q.       Okay.    And you did --

      23        A.       And that was added to it.

      24        Q.       You did not have that training before his

      25        suicide.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 104 of 110 PageID #:
                                     4509
                                                                                104


       1        A.       No.

       2        Q.       So did you learn after Mr. Troutman's suicide

       3        that intoxication and withdrawals created a high

       4        risk of suicide?

       5        A.       Yes.

       6        Q.       Did you learn after Mr. Troutman's suicide

       7        that bad news of any kind was a high risk for

       8        suicide?

       9        A.       Yes.

      10        Q.       Did you learn after Mr. Troutman's suicide

      11        that persons that were denied parole or did not

      12        receive their bond were at a high risk of suicide?

      13        A.       That I did not.

      14        Q.       Did you learn that persons that are going and

      15        coming from court appearances could be at high risk

      16        of suicide?

      17        A.       No.

      18        Q.       Did you learn where an inmate's charges were

      19        escalated, for example, sent up to the grand jury,

      20        could create a high risk of suicide?

      21        A.       No.

      22        Q.       Did you learn that where an inmate was

      23        involved in stressful situations such as

      24        disciplinary actions, that could be a high risk of

      25        suicide?



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 105 of 110 PageID #:
                                     4510
                                                                                105


       1        A.       No.

       2        Q.       If you'll give me an opportunity to talk to

       3        my co-counsel, we may be just about finished here,

       4        Mr. Cox.

       5        A.       Okay.

       6                 THE REPORTER:     Off the record?

       7                 MS. NORRIS:     Yes, please.

       8                 (Recess from 4:05 p.m. to 4:12 p.m.)

       9        BY MS. NORRIS:

      10        Q.       I just have a brief little follow-up sequence

      11        of questions, Mr. Cox, and then we'll be finished.

      12                 You had actual knowledge of Mr. Troutman's

      13        first suicide attempt on 11-13-15 because you were

      14        there and you were the classification officer that

      15        put the information into the system regarding that

      16        first incident.

      17        A.       Yes.

      18        Q.       And you noted that he was transferred to

      19        medical because of that incident, correct?

      20        A.       Correct.

      21        Q.       And do you believe, did you believe at that

      22        time, that a prior suicide attempt was -- and it

      23        created an excessive risk to the inmate's health and

      24        safety?

      25        A.       Let me see if I understand your question



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 106 of 110 PageID #:
                                     4511
                                                                                106


       1        here.    Did I believe that since he committed -- or

       2        tried to commit suicide on the booking floor, that

       3        when he went up for disciplinary and was getting

       4        moved to a single cell, did I believe that could

       5        harbor a risk of it.

       6                 Answer would be yes, but at the same time

       7        protocol was that you're not mental health, James.

       8        Mental health makes that decision.            They're

       9        qualified to do that.        It might went through my

      10        mind, yes, but at the same time, because they said

      11        that he was cleared, he was cleared.

      12        Q.       From a -- from your protocol standpoint, but

      13        from your gut, did you observe that that could

      14        create a risk to put him in a single barred cell?

      15        A.       I have that with every single inmate that's

      16        mental health or suicidal, like I'll just have a gut

      17        reaction, yeah.

      18        Q.       That it's a serious risk to their health --

      19        A.       Not a --

      20        Q.       -- and safety.

      21        A.       Not -- like if they're cleared for mental

      22        health, because -- I'm not sure I'm getting your

      23        question.     Let me see.

      24        Q.       I think you understood my question.            I'm

      25        talking --



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 107 of 110 PageID #:
                                     4512
                                                                                107


       1        A.       I'm trying to --

       2        Q.       I understand you to say if you got that

       3        clearance from mental health, you rely upon that to

       4        do your job.

       5        A.       Yeah.

       6        Q.       But from the personal internal gut reaction,

       7        I think I heard you say that you understood placing

       8        an inmate with a prior suicide in a single barred

       9        cell could be a serious risk.

      10        A.       And it wouldn't have mattered.

      11        Q.       It wouldn't have mattered, what do you mean?

      12        A.       It wouldn't have changed the -- nothing.

      13        Having that gut reaction wouldn't have changed

      14        anything.

      15        Q.       It wouldn't have changed your movement?

      16        A.       It wouldn't have changed his placement, no.

      17        Q.       Because of what you perceived the protocol to

      18        be.

      19        A.       They would -- if I had called and said, "Hey,

      20        I think this guy's going to commit suicide," they

      21        would've came down and evaluated him, but that

      22        wouldn't have changed if they put -- just by my word

      23        alone, they would not have stopped it.

      24        Q.       They, mental health?

      25        A.       They, mental health, yes.        They would not



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 108 of 110 PageID #:
                                     4513
                                                                                108


       1        have stopped it, they would not have put him into a

       2        single cell without any clothing on at that point.

       3        Q.       And do you agree with me, Mr. Cox, that a

       4        single barred cell with an inmate who possesses a

       5        bedsheet is an opportunity for a suicidal inmate to

       6        complete that suicide?

       7        A.       Yes.

       8                 THE REPORTER:     Would you like to go off the

       9        record?

      10                 MS. NORRIS:     Yes.

      11                 (Off-the-record discussion, and Ms. Norris

      12        and Mr. Simon left the deposition room momentarily.)

      13                 MS. NORRIS:     Okay.   I tender the witness.

      14        Apologize.

      15                 MS. O'REILLY:     I have a question, sir.

      16                                  EXAMINATION

      17        By Ms. O'Reilly:

      18        Q.       You said a minute ago that Mr. Troutman was

      19        cleared by mental health, correct?

      20        A.       Correct.

      21        Q.       Okay.   However, on November 24th, 2015, you

      22        never received confirmation from mental health

      23        saying that it was okay with them for you to put him

      24        in a single cell with bars, did you?

      25        A.       Correct.



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 109 of 110 PageID #:
                                     4514
                                                                                109


       1        Q.       So you never received that, did you?

       2        A.       On November the 24th?

       3        Q.       You just answered correct, and I -- I was

       4        looking for a yes or no, so -- I think you answered

       5        my question, but I just want to make sure the record

       6        is clear.      So --

       7        A.       Yes, on November the 24th I never received

       8        anything from mental health saying that he cannot go

       9        or that he was cleared.

      10        Q.       Okay.     And you never followed up with mental

      11        health that day or with anyone from medical

      12        regarding Mr. Troutman, did you?

      13        A.       No.

      14                 MS. O'REILLY:     Okay.    Those are all the

      15        questions I have.

      16                 MS. NORRIS:     Nothing further.

      17                 MR. OGBURN:     Nothing further.

      18                 (Deposition concluded at 4:18 p.m.)

      19                       *                *                  *

      20

      21

      22

      23

      24

      25



                     McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
Case 3:16-cv-00742-DJH-CHL Document 143-20 Filed 05/21/19 Page 110 of 110 PageID #:
                                     4515
                                                                                110


       1         STATE OF KENTUCKY           )
                                             )   SS.
       2         COUNTY OF JEFFERSON         )

       3                 I, Tracy P. Lundergan, a Notary Public within

       4        and for the State at Large, my commission as such

       5        expiring 23 January 2021, do hereby certify that the

       6        foregoing deposition of JAMES ALEXANDER COX was

       7        taken before me at the time and place stated and for

       8        the purpose in the caption stated; that the witness

       9        was first duly sworn to tell the truth, the whole

      10        truth, and nothing but the truth, that the

      11        deposition was reduced by me to shorthand writing in

      12        the presence of the witness; that the foregoing is a

      13        full, true, and correct transcript of the said

      14        deposition so given; that there was no request that

      15        the witness read and sign the deposition; that the

      16        appearances were as stated in the caption.

      17                I further certify that I am neither of counsel

      18        nor of kin to any of the parties to this action and

      19        am in nowise interested in the outcome of said

      20        action.

      21                 WITNESS my hand this 18th day of December

      22        2017.

      23
                                        Registered Merit Reporter
      24                                KY CCR 20042B070
                                        Notary Public, State at Large
      25



                   McLENDON-KOGUT REPORTING SERVICE, LLC (502) 585-5634
